




Exhibit 10.81
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 15th day of
December 2014, by and among ARX HOLDING CORP., a Delaware corporation (the
“Company”); THE PROGRESSIVE CORPORATION, an Ohio corporation (“Progressive”); XL
RE LTD., a Bermuda company (“XL”); FASTEAU INSURANCE HOLDING, LLC, a Delaware
limited liability company (“Fasteau Holding”); MARC FASTEAU, an individual
(“Fasteau”); MARC FASTEAU, AS TRUSTEE OF THE MARC FASTEAU 2012 IRREVOCABLE TRUST
(“2012 Trustee”); MARC FASTEAU, AS TRUSTEE OF THE ALEXIS FASTEAU 2008
IRREVOCABLE TRUST (“2008 Trustee,” and together with Fasteau, 2012 Trustee and
Fasteau Holding, the “Fasteau Group”); FLEXPOINT FUND, L.P., a Delaware limited
partnership (“Flexpoint”); NEW CAPITAL PARTNERS PRIVATE EQUITY FUND, L.P., a
Delaware limited partnership (“New Capital”); GREGORY E. STEWART, an individual
(“Stewart”); and STEWART INSURANCE HOLDINGS, LLLP, a Florida limited liability
limited partnership (“Stewart Holdings”) (XL, Fasteau Holding, Fasteau, 2008
Trustee, 2012 Trustee, Flexpoint, New Capital, Stewart and Stewart Holdings, are
referred to herein, individually, as a “Selling Shareholder” and, collectively,
as the “Selling Shareholders”).


W I T N E S S E T H:


WHEREAS, Progressive currently holds, directly or indirectly, a 5.0% equity
interest in the Company; and




--------------------------------------------------------------------------------






WHEREAS, Progressive desires to acquire a controlling interest in the Company by
acquiring additional shares of the Company's capital stock; and
WHEREAS, each of the Selling Shareholders desires to sell to Progressive some or
all of its/his shares of the Company's capital stock; and
WHEREAS, Progressive and the Selling Shareholders have reached an agreement on
the terms and conditions pursuant to which Progressive will acquire from the
Selling Shareholders certain or all of their shares of the Company's capital
stock and on various other matters, as set forth herein;
NOW, THEREFORE, in consideration of the above recitals, the mutual promises and
covenants hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
As used in this Agreement, the following terms shall have the following
meanings:
“Accredited Investor” shall have the meaning specified in Section 5.9.
“Adjusted Tax Distributions” shall have the meaning specified in the SHH LLC
Agreement.
“Affiliate” shall mean, with respect to any Person, (a) any other Person that,
directly or indirectly, controls, is controlled by, or is under common control
with the Person first mentioned, and (b) in the case of a Person who is a
natural person, his or her spouse, issue, or estate, and any trust entirely for
the benefit of his or her spouse and/or issue. For purposes of this definition,




--------------------------------------------------------------------------------






“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power (i) to vote more than fifty
percent (50%) of the voting interests in such Person, or (ii) to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.
“Agreement” shall mean this document, including all schedules and exhibits
hereto.
“ARX Companies” shall have the meaning specified in Section 4.20.
“Audit Report” shall have the meaning specified in Section 2.2(C).
“BDO” shall have the meaning specified in Section 2.2(B).
“Business Days” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday,
excluding federal holidays.
“Capital Contributions” shall mean any cash, cash equivalents, promissory
obligations, or the Fair Market Value of other property that an Investor
Stockholder contributes or is deemed to have contributed to the Company or
(prior to June 30, 2012) SHH with respect to the issuance of any Shares or Class
A membership units in SHH.
“Certificate of Designation” shall have the meaning specified in Section 4.6(B).
“Certificate of Incorporation” shall have the meaning specified in Section
4.6(B).
“Certificates of Authority” shall have the meaning specified in Section 4.12(B).
“Closing” shall have the meaning specified in Section 2.3(A).




--------------------------------------------------------------------------------






“Closing Balance Sheet” shall have the meaning specified in Section 2.2(B).
“Closing Date” shall have the meaning specified in Section 2.3(A).
“Common Stock” shall have the meaning specified in Section 4.6(A).
“Company” shall have the meaning specified in the Preamble.
“Company Stock” shall have the meaning specified in Section 4.7.
“Contract” shall have the meaning specified in Section 4.13.
“Dispute Period” shall have the meaning specified in Section 2.2(E).
“Distributions” shall mean (i) from and after June 30, 2012, each dividend paid
by the Company to a Stockholder with respect to such Person’s Shares, or (ii)
prior to June 30, 2012, each distribution made by SHH to its members with
respect to such Person’s Class A membership units, in each case whether in cash,
property or securities of the Company or SHH, as applicable, and whether by
liquidating distribution, dividend or otherwise; provided that Distributions
shall not include any recapitalization or exchange of securities of the Company
or SHH (whether resulting from the conversion of the Company or SHH or
otherwise), any subdivision (by share or unit split or otherwise), any
combination (by reverse share or unit split or otherwise) of any outstanding
shares or units or any repurchase or redemption of shares or units by the
Company or SHH, respectively.
“Draft 2014 Financial Statements” shall have the meaning specified in Section
2.2(B).
“Encumbrance” shall mean any lien, charge, claim, encumbrance, pledge,
condition, equitable interest, option, security interest, mortgage, liability,
commitment, covenant, right of first




--------------------------------------------------------------------------------






refusal or any other right, agreement or restriction of any kind, whether
accrued, absolute, contingent or otherwise, including, without limitation, any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.
“Enforceability Exceptions” shall mean (a) bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and other similar laws now or
hereafter in effect relating to or affecting the rights of creditors of
insurance companies or creditors’ rights generally; and (b) general principles
of equity (regardless of whether considered in a proceeding at law or in
equity).
“Equity Proceeds” shall have the meaning specified in Section 9.2.
“Fair Market Value” shall have the meaning specified in Section 9.3.
“Fasteau” shall have the meaning specified in the Preamble.
“Fasteau Group” shall have the meaning specified in the Preamble.
“Fasteau Holding” shall have the meaning specified in the Preamble.
“First Reference Date” shall have the meaning specified in Section 2.2(A).
“Flexpoint” shall have the meaning specified in the Preamble.
“Fourth Amended Stockholders' Agreement” shall mean the Fourth Amended and
Restated Stockholders' Agreement, which is to be executed and delivered on the
Closing Date by the Company, Progressive and the Remaining Stockholders of the
Company, including all supplements, exhibits and amendments thereto,
substantially in the form of Exhibit H.
“Fully Diluted Basis” shall mean all of the equity securities of the Company,
including all of the issued and outstanding shares of capital stock of the
Company, including, without limitation, shares of Common Stock and Series A
Preferred Stock, and, without duplication, all shares of Common Stock or Series
A Preferred Stock that are issuable upon the exercise or conversion of
outstanding in-the-money options, warrants, convertible securities and other
in-the-money rights




--------------------------------------------------------------------------------






to acquire any shares of the capital stock of the Company, including (without
limitation) any rights granted in connection with any merger, consolidation,
acquisition or other transaction involving the Company or any of its
Subsidiaries.
“GAAP” means accounting principles generally accepted in the United States in
effect from time to time.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision, or any agency or instrumentality thereof, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), or any
arbitrator, court or tribunal of competent jurisdiction.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and all of the rules and regulations promulgated thereunder.
“Independent Accounting Firm” shall have the meaning specified in Section
2.2(E).
“Internal Control Letter” shall have the meaning specified in Section 2.2(C).
“IRR” shall have the meaning specified in Section 9.2.
“Investor Contributions” shall have the meaning specified in Section 9.2.
“Investor Distributions” shall have the meaning specified in Section 9.2.
“Investor Stockholders” shall have the meaning specified in Section 9.1.
“Law” or “law” shall mean any statute, law, ordinance, regulation, code, order,
constitution, treaty, common law, judgment, decree, or other requirement or rule
of law of any Governmental Authority.
“Management Certification” shall have the meaning specified in Section 2.2(G).




--------------------------------------------------------------------------------






“Marketable Securities” shall mean securities (i) issued by an issuer with a
public float equal to or greater than $2 billion; (ii) that are of a class of
securities listed on major national or international stock exchange; (iii) that
constitute, in the aggregate, not more than 2.0% of the outstanding securities
of such class; (iv) that are eligible for immediate sale by the distributee
pursuant to a registration statement effective under the Securities Act; and (v)
are not subject to any contractual or legal limitations on disposition,
including any “hold-back” or “lock-up” agreement.
“Marketable Securities Proceeds” shall have the meaning specified in Section
9.2.
“Material Adverse Effect” shall mean any event, occurrence, fact, condition or
change that has had, or could reasonably be expected to have, individually or in
the aggregate, a material adverse effect on (a) the business, operations,
results of operations, prospects (as currently contemplated by the Company’s
business plan), financial condition, properties or assets (relative to
liabilities) of the Company and its Subsidiaries, taken as a whole, or (b) the
ability of the Company or any Selling Shareholder to consummate the transactions
contemplated hereby; provided, however, that “Material Adverse Effect” shall not
include any event, occurrence, fact, condition, or change, directly or
indirectly, arising out of or attributable to (i) any changes, conditions or
effects in the United States economy or financial, banking or securities markets
in general; (ii) conditions generally affecting the industries in which the
Company and its Subsidiaries operate; (iii) any action required or expressly
authorized by this Agreement or any action taken (or omitted to be taken) by
Progressive or with the written consent of or at the written request of
Progressive and the Selling Shareholders; (iv) any changes in applicable Laws or
accounting rules (including GAAP and statutory accounting principles) or the
enforcement, implementation or interpretation thereof; or (v) the announcement,
pendency or completion of the transactions contemplated by this Agreement,
including losses or




--------------------------------------------------------------------------------






threatened losses of employees, customers, agents, suppliers, distributors or
others having relationships with the Company or its Subsidiaries.
“Maximum Premium” shall have the meaning specified in Section 6.2.
“New Capital” shall have the meaning specified in the Preamble.
“Objection Notice” shall have the meaning specified in Section 2.2(D).
“Option Plan” shall have the meaning specified in Section 4.10.
“Option” shall mean the right and option granted to an employee, former employee
or any other person or entity to acquire one or more shares of Company Stock at
a fixed price per share or at a price determined by formula.
“Optionees” shall mean have the meaning specified in Section 4.9.
“Parties” or “parties” shall mean the Company, Progressive and the Selling
Shareholders.
“PCI” shall mean PC Investment Company, a Delaware corporation.
“Permitted Encumbrance” shall mean the rights, limitations, conditions and
covenants contained in the Third Amended Stockholders’ Agreement (prior to the
Closing Date) or the Fourth Amended Stockholders’ Agreement (on or after the
Closing Date), and any restrictions on or conditions to transfer imposed by
federal or state securities laws.
“Person” shall mean an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Authority, or other entity of any kind.
“Progressive” shall have the meaning specified in the Preamble.
“Progressive Representatives” shall have the meaning specified in Section 7.3.
“Purchase Price Per Share” shall have the meaning specified in Section 2.2(A).




--------------------------------------------------------------------------------






“Remaining Stockholders” shall mean all entities and persons that hold any
shares of Company Stock, or hold any Options to acquire any shares of Company
Stock, immediately after the time of Closing, other than Progressive, any of its
Affiliates, the Selling Shareholders that are not members of the Fasteau Group
and their respective successors and assigns.
“Review Period” shall have the meaning specified in Section 2.2(D).
“Safe Harbour” or “SHH” shall mean Safe Harbour Holdings, LLC, a former Delaware
limited liability company that was merged into ARX. For purposes of this
Agreement, Safe Harbour and its Subsidiaries shall be considered and treated as
wholly-owned Subsidiaries of the Company.
“Second Reference Date” shall have the meaning specified in Section 2.2(A).
“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations promulgated by the Securities and Exchange Commission
thereunder.
“Selling Shareholders” shall have the meaning specified in the Preamble.
“Series A Preferred Stock” shall have the meaning specified in Section 4.6(B).
“Shares” shall have the meaning specified in Section 2.1.
“Special Payment” shall have the meaning specified in Section 9.1.
“SHH LLC Agreement” shall mean the Amended and Restated Limited Liability
Company Agreement dated March 26, 2007.
“Stewart” shall have the meaning specified in the Preamble.
“Stewart Holdings” shall have the meaning specified in the Preamble.
“Stockholders” shall have the meaning specified in Section 4.9.
“Subsidiaries” shall have the meaning specified in Section 4.11.
“Tangible Net Book Value” shall mean, without duplication, the consolidated
assets of the ARX Companies, including deferred commissions and deferred
insurance premium taxes, less its




--------------------------------------------------------------------------------






intangible assets, total liabilities and non-controlling interests, determined
in accordance with GAAP from amounts set forth on the 2014 Financial Statements
as finally determined in accordance with Section 2.2.
“Taxes” shall mean all federal, state, local, foreign and other income, gross
receipts, sales, use, ad valorem, transfer, franchise, registration, profits,
license, lease, service, withholding, payroll, employment, unemployment, excise,
severance, environmental, stamp, occupation, premium, retaliatory, property
(real or personal), or other taxes, fees, assessments or charges of any kind,
together with any interest, penalties or additions with respect thereto.
“Termination Date” shall have the meaning specified in Section 13.1(F).
“Third Amended Stockholders' Agreement” shall mean the Third Amended and
Restated Stockholders' Agreement dated August 14, 2012, among the Company and
each of Company's Stockholders, including all amendments, exhibits, supplements
and any successor agreements thereto.
“Third Quarter Financial Statements” shall have the meaning specified in Section
4.17(B).
“Transfer” or “transfer” shall mean (a) when used as a verb, the act of selling,
pledging, mortgaging, hypothecating, giving, transferring, creating a security
interest, lien or trust (voting or otherwise), assigning, or otherwise
encumbering or disposing of, and (b) when used as a noun, any sale, pledge,
mortgage, hypothecation, gift, transfer, creation of security interest, lien or
trust, any assignment, or other encumbrance or disposition.
“2008 Trustee” shall have the meaning specified in the Preamble.
“2012 Trustee” shall have the meaning specified in the Preamble.
“2012 Purchase Agreement” shall mean the Stock Purchase Agreement dated August
14, 2012, entered into by and between the Company, Progressive, PCI and the
Selling Shareholders




--------------------------------------------------------------------------------






named therein, pursuant to which PCI acquired a 4.9% equity interest in the
Company, which interest may be transferred to Progressive.
“2013 Financial Statements” shall have the meaning specified in Section 4.17(A).
“2014 Financial Statements” shall have the meaning specified in Section 2.2(C).
“XL” shall have the meaning specified in the Preamble.
ARTICLE II
PURCHASE AND SALE OF SHARES
2.1.     Purchase and Sale of Shares
This Agreement contemplates that, at the Closing, on the terms and subject to
the conditions set forth herein, an aggregate of 706,858 shares of Company
Stock, which shall constitute approximately 61.8% of the issued and outstanding
capital stock of the Company on a Fully Diluted Basis as of the Closing Date
(collectively, and including any shares of Company Stock resulting from a
conversion thereof, the “Shares”) will be sold, assigned and transferred to
Progressive. Specifically, at Closing, each of the Selling Shareholders shall
sell, assign and transfer to Progressive, and Progressive shall acquire from
each Selling Shareholder, good and marketable title to the number and type of
Shares set forth opposite such Selling Shareholder’s name on Exhibit A hereto
for the Purchase Price Per Share determined as provided in Section 2.2 hereof.
All of such Shares shall be sold free and clear of any and all Encumbrances,
other than Permitted Encumbrances.
2.2.    Purchase Price Per Share.
(A)    The Purchase Price Per Share of the Shares to be acquired by Progressive
hereunder will be equal to the sum of (i) 2.6 multiplied by the Tangible Net
Book Value of the Company as of December 31, 2014 (the “First Reference Date”),
determined in accordance with the procedures set forth in Section 2.2(B)-(F)
hereof, plus (ii) an additional amount equal to the exercise price of




--------------------------------------------------------------------------------






all in-the-money options to purchase Company Stock outstanding as of December
31, 2014, divided by (iii) the total number of outstanding shares of Company
Stock, determined on a Fully Diluted Basis, as of the date that is ten (10)
Business Days prior to the Closing Date (the “Second Reference Date”). To
illustrate application of this formula, pro forma calculations of the Tangible
Net Book Value of the Company as of September 30, 2014, and of the resulting
Purchase Price Per Share as of that date, are set forth in Exhibit B attached
hereto.
(B)    The Tangible Net Book Value of the Company as of the First Reference Date
will be determined in accordance with GAAP, and will be based on the
consolidated balance sheet of the Company and its Subsidiaries as of such date
that is included in the 2014 Financial Statements, which are to be prepared by
the Company and audited by BDO USA, LLC (“BDO”) in accordance with and as the
same may be adjusted pursuant to this Section 2.2 (the “Closing Balance Sheet”).
Promptly after December 31, 2014, the Company will prepare consolidated balance
sheets and consolidated statements of shareholders' equity as of December 31,
2014 and consolidated income statements and consolidated statements of cash
flows for the twelve-month period then ended for the Company and its
consolidated Subsidiaries in accordance with GAAP applied on a basis consistent
with the application of GAAP by the Company in preparation of the 2013 Financial
Statements, except as necessary to correct any errors and improve accuracy
(collectively, the “Draft 2014 Financial Statements”), and shall use its best
efforts to complete the Draft 2014 Financial Statements, and provide Progressive
and the Selling Shareholders with copies thereof, together with an explanation
of any material or unusual changes or variations in the financial balances or
results of operations from the Third Quarter Financial Statements, no later than
January 31, 2015. Progressive and the Selling Shareholders shall have twenty
(20) Business Days to review and raise objections with the Company to the Draft
2014 Financial Statements, which objections shall be




--------------------------------------------------------------------------------






delivered in writing to the other Parties and shall be described in reasonable
detail. The Parties shall use their commercially reasonable efforts to resolve
any such objections during such twenty (20) Business Day period, and if such
objections are resolved, the Company shall deliver an update of the Draft 2014
Financial Statements to BDO. In the event the Parties are not able to resolve
any such objections during such twenty (20) Business Day period, the Company
shall deliver such objections to BDO for BDO’s review and consideration during
its audit of the Draft 2014 Financial Statements.
(C)     The Company will use its reasonable best efforts to deliver to
Progressive, no later than March 15, 2015, (i) an audited consolidated balance
sheet and consolidated statement of shareholders’ equity as of December 31, 2014
and the related consolidated income statement and consolidated statement of cash
flows for the twelve-month period then ended of the Company and its Subsidiaries
(collectively, the “2014 Financial Statements”) prepared in accordance with GAAP
applied using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the 2013 Financial
Statements, except as necessary to correct any errors and improve accuracy, and
provided the applicable GAAP standards were properly selected and applied; (ii)
the unqualified opinion addressed to the Company from BDO ("Audit Report"),
confirming that it has audited in accordance with the standards of the Public
Company Accounting Oversight Board (United States) the 2014 Financial
Statements, that such financial statements were prepared in accordance with
GAAP, as stated above; that such financial statements fairly present, in all
material respects, the financial condition, results of operation and cash flows
of the Company and its consolidated subsidiaries as at the end of and for the
period represented thereby; and that, during the course of its audit of the
Company’s 2014 Financial Statements, it did not become aware of any




--------------------------------------------------------------------------------






material deficiencies, misstatements or omissions in the reported information;
and (iii) an Internal Control Letter addressed to the Company from BDO
confirming that no material weaknesses or significant deficiencies in the
Company’s and its Subsidiaries’ systems of internal control or any other
material irregularity in accounting or control came to its attention since year
end 2013, or, to its knowledge, exists as of the date of the Internal Control
Letter (“Internal Control Letter”).
(D)     Progressive and the Selling Shareholders shall have a period of ten (10)
Business Days after receipt of the audited 2014 Financial Statements, Audit
Report and Internal Control Letter (the "Review Period") within which to review
and raise objections to the 2014 Financial Statements. If within such period of
ten (10) Business Days neither Progressive nor any Selling Shareholder has
delivered to the other Parties written notice of objection to the 2014 Financial
Statements (which notice shall state the basis of objection in reasonable
detail) (the “Objection Notice”), then the 2014 Financial Statements shall be
deemed approved, be binding and conclusive on the Parties and used in computing
the Tangible Net Book Value and any other computations provided herein.
(E)    If a Party delivers to the other Parties an Objection Notice in
accordance with Section 2.2(D), the Company, Progressive, and the Selling
Shareholders agree to work together, in good faith, to promptly resolve any
items identified in the Objection Notice that may affect the Closing Balance
Sheet and that are necessary to determine the Purchase Price Per Share. In the
event that Progressive, the Company and the Selling Shareholders are unable to
resolve to their mutual satisfaction any such differences within ten (10)
Business Days of the delivery of the Objection Notice (“Dispute Period”), then
the Parties shall engage an independent, nationally recognized accounting firm
mutually acceptable to Progressive, the Company, and the Selling Shareholders




--------------------------------------------------------------------------------






(the “Independent Accounting Firm”) to resolve the items included in the
Objection Notice that remain in dispute, and all other items shall be deemed
final and binding on the Parties.
(F)    Within ten (10) Business Days following the end of the Dispute Period,
the Company, Progressive and the Selling Shareholders shall submit their
proposed resolutions of the items in dispute to the Independent Accounting Firm.
The Independent Accounting Firm shall have thirty (30) days to deliver its
determination on each of the items set forth in the Objection Notice that remain
in dispute. The Independent Accounting Firm shall be instructed to only resolve
the matters identified in the Objection Notice that are submitted to the
Independent Accounting Firm and not to investigate any other matters. During the
thirty (30) day review by the Independent Accounting Firm, the Parties shall
make available to the Independent Accounting Firm such individuals and such
information, books and records as may be reasonably requested by the Independent
Accounting Firm to make its determination. If GAAP allows more than one method
and the Independent Accounting Firm finds that one of those methods is
preferable to the other(s) under GAAP, then the Independent Accounting Firm will
choose the more preferable method. The determination by the Independent
Accounting Firm shall be final and binding on the Parties, except in the case of
fraud or manifest error, and such determination shall be used in computing the
Tangible Net Book Value and any other computations provided for herein. The
Independent Accounting Firm shall act as an expert, not as an arbitrator, in
resolving the dispute. The proceeding before the Independent Accounting Firm
shall be an expert determination under the law governing expert determination
and appraisal proceedings. All costs and expenses, including, fees and
disbursements, of the Independent Accounting Firm shall be borne equally by the
Company, Progressive and the Selling Shareholders as a group (shared on a pro
rata basis), each of which shall bear one-third (1/3) of such costs and
expenses.




--------------------------------------------------------------------------------






(G)     At least five (5) days prior to the Closing, the Company will prepare
and deliver to Progressive and the Selling Shareholders a statement, in form
attached hereto as Exhibit B, and signed by the Company’s Chief Executive
Officer and the principal financial or accounting officer of the Company,
certifying to Progressive and the Selling Shareholders the Company’s Tangible
Net Book Value as of the First Reference Date and detailing the calculation of
the total number of outstanding shares of Company Stock (determined on a Fully
Diluted Basis) as of the Second Reference Date, and the calculation of the
Purchase Price Per Share (the “Management Certification”).
2.3.     Closing, Delivery and Payment.
(A)    The closing of the purchase and sale of the Shares pursuant to this
Agreement (the “Closing”) shall take place at 10:00 a.m. on the date (the
“Closing Date”) that is the first (1st) Business Day of the calendar month after
the Purchase Price Per Share has been determined in accordance with Section 2.2,
the Parties have secured all necessary regulatory approvals for the consummation
of the transactions contemplated hereby (as contemplated by Section 10.1) and
all other conditions to Closing have been satisfied or waived in writing (other
than those conditions that by their nature are to be satisfied at the Closing,
and subject to the satisfaction or written waiver of such conditions), at the
offices of the Company, or at such other time or place as the Company and
Progressive may mutually agree.
(B)    At the Closing, subject to the terms and conditions hereof, each of the
Selling Shareholders will deliver to Progressive certificates for all of the
Shares to be sold by such Selling Shareholder as set forth on Exhibit A, with
all required transfer tax stamps attached, accompanied by irrevocable stock
powers for the Shares, duly endorsed to Progressive or in blank, and signed by
or on behalf of the appropriate Selling Shareholder, which, in the aggregate,
will represent all




--------------------------------------------------------------------------------






of the Shares to be purchased by Progressive at the Closing. Following receipt
of such share certificates by Progressive, Progressive will deliver them to the
Company for cancellation, and the Company will cancel such share certificates
and will deliver to Progressive a new share certificate representing the total
number of Shares acquired by Progressive pursuant to this Agreement.
Contemporaneously therewith, subject to the terms and conditions hereof,
Progressive shall deliver the aggregate Purchase Price Per Share payable to each
of the Selling Shareholders for the Shares sold by such Selling Shareholders to
Progressive hereunder (which are as set forth on Exhibit A) by wire transfer of
immediately available funds to such account or accounts as the Selling
Shareholders shall designate not less than five (5) Business Days prior to the
Closing Date.
(C)     In addition, at Closing:
(i)    The Company shall deliver to Progressive (a) good standing certificates,
dated as of a date not more than five (5) days prior to the Closing Date, for
the Company and each of its Subsidiaries, issued by the Office of the Secretary
of State for the state(s) of incorporation of the respective companies, and (b)
copies of each Certificate of Authority then held by the Company and/or any of
its Subsidiaries as listed on Exhibit F.
(ii)    The Company and the Selling Shareholders shall execute and deliver to
Progressive a certificate or certificates referred to in Section 11.3, dated the
Closing Date.
(iii)    Progressive shall execute and deliver to the Company and the Selling
Shareholders a certificate referred to in Section 12.3 dated the Closing Date.
(iv)    The Selling Shareholders will deliver to Progressive written opinions
from their respective legal counsel with respect to the matters described at
Sections 3.1, 3.2, 3.3, 3.4, 3.5 and 3.7(a) (subject to usual and customary
qualifications, exceptions and assumptions), substantially in the forms attached
as Exhibit J.




--------------------------------------------------------------------------------






(v)     The Company will deliver to Progressive a written opinion from its legal
counsel as to the matters described in Sections 4.1, 4.2, 4.3, 4.5, 4.6, 4.7,
4.8, 4.9, 4.10, 4.11 and 4.12 hereof (subject to usual and customary
qualifications, exceptions and assumptions), in form substantially similar to
the form of the opinion delivered by the Company to Progressive at the closing
of the transactions contemplated by the 2012 Purchase Agreement.
(vi)    Progressive will deliver to the Company and the Selling Shareholders a
written opinion from its General Counsel as to the matters described in Sections
5.1, 5.2, 5.3 and 5.4 hereof (subject to usual and customary qualifications,
exceptions and assumptions), in form and substance reasonably acceptable to
General Counsel of the Company.
(vii)    Immediately after and subject to the acquisition by Progressive of all
of the tendered Shares of the Selling Shareholders, the Company, the Remaining
Stockholders (subject to the proviso contained in Section 11.8) and Progressive
shall deliver counterparts of the Fourth Amended Stockholders’ Agreement, which
shall have been executed by the Company, Progressive and all Remaining
Stockholders, including all individuals who are holding options to acquire any
shares of the Company's capital stock.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLING SHAREHOLDERS
Each of the Selling Shareholders hereby represents and warrants to Progressive
that, as of the date of this Agreement, as to itself/himself only and not as to
any other Selling Shareholder, except as set forth on the Schedule of Exceptions
attached hereto (which specifically identifies the relevant subsection(s)
hereof):
3.1.    Organization; Good Standing. If such Selling Shareholder is a corporate
entity, limited liability company, partnership or other artificial entity, such
Selling Shareholder has been




--------------------------------------------------------------------------------






duly organized and is validly existing and in good standing under the laws of
its state or other jurisdiction of organization, and has all requisite
corporate, limited liability company or other power and authority to own and
operate its properties and assets, and to carry on its business as now
conducted, except in each case for any such failure that would not have a
material adverse effect on the ability of such Selling Shareholder to consummate
the transactions contemplated to be consummated by such Selling Shareholder
under this Agreement.
3.2.    Authorization. Such Selling Shareholder has all necessary right and
authority to enter into this Agreement and, if such Selling Shareholder is a
member of the Fasteau Group, the Fourth Amended Stockholders’ Agreement and to
carry out all of its/his respective obligations hereunder and thereunder, and to
sell to Progressive all of the Shares that such Selling Shareholder has agreed
to convey to Progressive hereunder, as set forth on Exhibit A hereto, for the
consideration herein provided. All corporate, limited liability company or other
action on the part of such Selling Shareholder, its officers, directors,
members, managers, partners and/or stockholders (as applicable), necessary to
authorize its or his execution and delivery of this Agreement and, if such
Selling Shareholder is a member of the Fasteau Group, the Fourth Amended
Stockholders’ Agreement, and the performance of all obligations of such Selling
Shareholder hereunder and thereunder has been taken, and this Agreement and, if
the Selling Shareholder is a member of the Fasteau Group, the Fourth Amended
Stockholders’ Agreement, when executed and delivered, will constitute valid and
legally binding obligations of such Selling Shareholder, enforceable in
accordance with their terms, subject to the Enforceability Exceptions. The sale
to Progressive of the Shares provided for hereunder is not and will not be
subject to any preemptive rights, rights of first refusal, co-sale rights,
tag-along rights or other rights, restrictions or limitations that have not been
properly waived.




--------------------------------------------------------------------------------






3.3.    Stock Ownership. Such Selling Shareholder is the sole owner of, and
owns, beneficially and of record, all of the Shares to be conveyed by it/him to
Progressive hereunder, as set forth in Exhibit A hereto, free and clear of any
and all Encumbrances, other than Permitted Encumbrances. By the deliveries to be
made at Closing, and the other actions to be taken at or prior to the Closing,
Progressive shall own, beneficially and of record, good and marketable title to
all of such Shares, free and clear of any and all Encumbrances, other than
Permitted Encumbrances and any Encumbrances placed on the Shares by or pursuant
to any actions taken by Progressive.
3.4.    Absence of Conflict. Neither the execution and delivery of this
Agreement and, if such Selling Shareholder is a member of the Fasteau Group, the
Fourth Amended Stockholders’ Agreement by such Selling Shareholder, nor the
performance by such Selling Shareholder of any of its/his obligations hereunder
or thereunder, (i) conflicts with or results in, or will conflict with or result
in, a breach or violation of any article, by-law, regulation, judgment, decree,
order, writ, injunction, statute, rule or regulation applicable to such Selling
Shareholder, or (ii) conflicts with or constitutes, or will conflict with or
constitute, a default under or a breach or violation of any of the terms of any
note, bond, mortgage, deed, trust, indenture, instrument or agreement to which
such Selling Shareholder is a party, or to which such Selling Shareholder owes
any duty or obligation, or by which such Selling Shareholder, or any of its/his
respective assets or property, is bound.
3.5.    Governmental and Third Party Consents. No consent, approval,
qualification, order or authorization of, or filing with or notice to, any
Governmental Authority or other public or private party is required on the part
of such Selling Shareholder in connection with such Selling Shareholder’s valid
execution, delivery and performance of this Agreement and, if the




--------------------------------------------------------------------------------






Selling Shareholder is a member of the Fasteau Group, the Fourth Amended
Stockholders’ Agreement, and the offer and sale of the Shares to Progressive by
such Selling Shareholder, except for those filings, authorizations and approvals
described in Sections 8.4 and 8.5 hereof.
3.6.    Absence of Certain Litigation. There is no action, suit, proceeding, or
investigation pending or, to the knowledge of such Selling Shareholder,
threatened as of the date of this Agreement, against such Selling Shareholder
that questions or challenges the validity of this Agreement or, if such Selling
Shareholder is a member of the Fasteau Group, the Fourth Amended Stockholders'
Agreement, or the right of such Selling Shareholder to enter into this Agreement
or, if such Selling Shareholder is a member of the Fasteau Group, the Fourth
Amended Stockholders' Agreement, or to consummate any of the transactions
contemplated hereby or thereby, including the sale of Shares to Progressive as
herein provided.
3.7.    Offering. (a) Subject to the truth and accuracy of Progressive's
representations set forth in Sections 5.1 to 5.11 of this Agreement, the offer
and sale of the Shares to Progressive by such Selling Shareholder, as
contemplated by this Agreement, are exempt from the registration requirements of
the Securities Act, and (b) none of the Selling Shareholders, and no agent or
other person acting on its/his/her or their behalf, will take any action that
would cause the loss of such exemption.
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE
COMPANY AND THE FASTEAU GROUP


The Company hereby represents and warrants, and each member of the Fasteau Group
hereby represents and warrants on a pro rata basis (based on the ratio of the
number of Shares to be conveyed hereunder by the Fasteau Group, in the
aggregate, to the total number of Shares to




--------------------------------------------------------------------------------






be conveyed hereunder by all of the Selling Shareholders as shown on Exhibit A),
to Progressive that, as of the date of this Agreement, except as set forth on
the Schedule of Exceptions attached hereto (which specifically identifies the
relevant subsection(s) hereof):
4.1.    Organization; Good Standing; Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware, and has all requisite corporate power and authority to own
and operate its properties and assets and to carry on its business as now
conducted and as presently proposed to be conducted. The Company is duly
qualified and is authorized to transact business and is in good standing as a
foreign corporation in each jurisdiction in which it presently conducts business
and in which the failure to be so qualified would have a Material Adverse
Effect.
4.2.    Authorization. The Company has all necessary power and authority to
enter into this Agreement and the Fourth Amended Stockholders’ Agreement and to
perform all of its obligations hereunder and thereunder. All corporate and other
action on the part of the Company, its officers, directors and stockholders,
necessary to authorize its execution and delivery of this Agreement and the
Fourth Amended Stockholders’ Agreement, and the performance by the Company of
all of its obligations hereunder and thereunder, has been taken, and this
Agreement and the Fourth Amended Stockholders’ Agreement, when executed and
delivered, will constitute the valid and legally binding obligations of the
Company, enforceable in accordance with their terms, subject to the
Enforceability Exceptions.
4.3.    Absence of Conflict. Neither the execution and delivery of this
Agreement and the Fourth Amended Stockholders’ Agreement by the Company, nor the
performance by the Company of any of its obligations hereunder or thereunder,
(a) conflicts with or results in, or will conflict




--------------------------------------------------------------------------------






with or result in, a breach or violation of any article, by-law, regulation,
judgment, decree, order, writ, injunction, statute, rule or regulation
applicable to the Company, or (b) conflicts with or constitutes, or will
conflict with or constitute, a default under or a breach or violation of any of
the terms of any note, bond, mortgage, deed, indenture, instrument or agreement
to which the Company is a party or by which the Company, or any of its assets or
property, is bound.
4.4.    Articles and Bylaws. The Certificate of Incorporation, Bylaws and
Certificate of Designation of the Company, each as amended to date, true,
complete and current copies of which have heretofore been delivered to
Progressive, are in effect on the date hereof and no amendment or modification
thereof will be made prior to the Closing.
4.5.    Governmental and Third Party Consents. No consent, approval,
qualification, order or authorization of, or filing with or notice to, any
Governmental Authority or other public or private party is required on the part
of the Company or any of its Subsidiaries in connection with the Company's valid
execution, delivery and performance of this Agreement and the Fourth Amended
Stockholders’ Agreement and the offer and sale of the Shares to Progressive as
provided hereunder, except for (a) the filing of a premerger notification
report, and any related information, documents or materials, by the Company
under the HSR Act, and (b) any filings required to be made with the Delaware,
Florida or Texas Departments of Insurance.
4.6.    Capitalization of the Company. The authorized capital of the Company
consists solely of:
(A)     Common Stock. 1,500,000 shares of common stock, par value $.01 per share
(“Common Stock”), of which 241,500 shares have been issued and 197,000 shares
are outstanding.




--------------------------------------------------------------------------------






(B)    Preferred Stock. 950,000 shares of Preferred Stock, par value $.01 per
share, all of which have been designated “Series A Convertible Preferred Stock,”
of which 942,625 shares have been issued and 921,125 shares are outstanding (the
“Series A Preferred Stock”). The rights, privileges and preferences of the
Series A Preferred Stock are as stated in the Company’s Amended and Restated
Certificate of Incorporation, as filed with the Delaware Secretary of State on
October 8, 1997, as amended on November 2, 2007, April 2, 2008, December 6, 2011
and July 24, 2012 (“Certificate of Incorporation”), and supplemented by the
Certificate of Designation, Number, Voting Powers, Preferences and Rights of
Series A Convertible Preferred Stock of ARX Holding Corp., filed with the
Delaware Secretary of State on October 8, 1997, and amended on December 6, 2011
and July 24, 2012 (“Certificate of Designation”). Each share of Series A
Preferred Stock is convertible into one (1) share of Common Stock, subject to
adjustment as set forth in the Certificate of Designation.
4.7.    Authorization and Issuance. All of the outstanding shares of Common
Stock and Series A Preferred Stock (collectively, the “Company Stock”) have been
duly authorized and validly issued, are fully paid and non-assessable, and were
issued in compliance with the registration or qualification provisions of the
Securities Act and any relevant state securities laws or pursuant to valid
exemptions therefrom.
4.8.    Valid Issuance of the Shares; Progressive Ownership. All of the Shares
to be purchased by Progressive hereunder have been duly and validly authorized
and issued in accordance with all applicable Law, and are fully paid and
non-assessable and, as of the Closing, will constitute approximately 61.8% of
the issued and outstanding capital stock of the Company, calculated on a Fully
Diluted Basis.




--------------------------------------------------------------------------------






4.9.    Ownership of Company Stock; Options, etc. All of the outstanding shares
of Company Stock are owned by the Company’s stockholders identified on Exhibit C
hereto (“Stockholders”), in the respective numbers specified in said Exhibit.
All outstanding options, warrants and other rights to acquire any shares of
Company Stock are held by the persons identified in Exhibit D hereto
(“Optionees”). The number of Company Shares which may be purchased by each such
Optionee upon exercise of his or her respective Option(s) is set forth in
Exhibit D.
4.10.    Outstanding Options and Rights. Except for (i) the conversion
privileges relating to the Series A Preferred Stock, (ii) the rights provided to
Progressive in this Agreement, (iii) currently outstanding options to purchase
26,000 shares of Common Stock granted to employees of the Company pursuant to
the Company's 2007 Stock Option Plan, as listed in Exhibit D (the “Option
Plan”), and (iv) rights and options provided for in the Third Amended
Stockholders’ Agreement (prior to the Closing) and Fourth Amended Stockholders’
Agreement (on or after the Closing), there are no outstanding options, warrants,
debentures, rights (including conversion or preemptive rights and rights of
first refusal), proxy or stockholder agreements or agreements of any kind for
the purchase or acquisition from the Company of, or that requires or may require
the Company to issue, any of its securities, upon exercise, conversion or
otherwise. No additional Options or other rights to acquire any shares of the
Company’s capital stock will be granted by the Company without the prior written
consent of Progressive.
4.11.    Subsidiaries. Except for the entities identified on Exhibit E hereto
(collectively, the “Subsidiaries”), the Company does not own or control,
directly or indirectly, any interest in any other corporation, partnership,
limited liability company, association, or other business entity, other than
fixed-income securities held in the Company’s investment portfolios. Each of the
Subsidiaries




--------------------------------------------------------------------------------






is a corporation duly organized, validly existing, and in good standing under
the laws of the state of its organization, and has all requisite corporate power
and authority to own and operate its properties and assets and to carry on its
business as now conducted and as presently proposed to be conducted, except
where the failure to meet any of those requirements does not have a Material
Adverse Effect. Except as specified in the Schedule of Exceptions, all of the
outstanding capital stock of each of the Subsidiaries is owned directly by the
Company or indirectly through one or more wholly-owned subsidiaries of the
Company, and is free and clear of all Encumbrances. There are no outstanding
rights, agreements, warrants or options to acquire any of the capital stock of,
or any other interest in, any Subsidiary, or to acquire any security or other
instrument exercisable for or convertible into any capital stock of any
Subsidiary or any such right, interest, agreement, warrant or option.
4.12.    Licenses, Permits and Certificates of Authority.
(A)    The Company and each of its Subsidiaries has all franchises, permits,
licenses and certificates of authority that are necessary for the conduct of its
business as now being conducted by it. Neither the Company nor any of its
Subsidiaries is in material default under, or out of compliance in any material
respect with, any of such franchises, permits, licenses or certificates of
authority or has received any notice alleging any such default or non-compliance
exists, nor are there any proceedings pending, or to the knowledge of the
Company or any member of the Fasteau Group threatened, to revoke, suspend, limit
or restrict any such franchise, permit, license or certificate of authority.




--------------------------------------------------------------------------------






(B)    The Company or its Subsidiaries hold, and as of the Closing Date will
hold, each of the certificates of authority identified in Exhibit F hereto (the
“Certificates of Authority”). The Certificates of Authority authorize the
Company or its Subsidiaries to write property and casualty insurance (including
homeowner’s insurance) in each of the states identified in Exhibit F. True,
complete and correct copies or other verifiable evidence of all Certificates of
Authority held by the Company and its Subsidiaries have been delivered to
Progressive. None of the Certificates of Authority has been suspended at any
time, and each of the Certificates of Authority is currently unencumbered, in
good standing and in full force and effect. The Certificates of Authority will
be maintained unencumbered, in good standing and in full force and effect
through the Closing Date. Between January 1, 2010 and the date of this
Agreement, neither the Company, nor any of its Subsidiaries, has been subject to
any market conduct exams by any insurance or other regulatory authority.
(C)    Neither the Company nor any of its Subsidiaries writes or has written
insurance coverage for or that is applicable to asbestos or environmental risks
or exposures, or has incurred any liability for any such risks or exposures, as
an underwriter or otherwise.
4.13.    Compliance With Instruments and Laws. Neither the Company nor any of
its Subsidiaries is in violation or default of any provision of its Articles or
Certificate of Incorporation or Bylaws (or other organizational documents), or
in violation of or default, in any material respect, under any note, bond,
mortgage, contract, indenture, agreement or instrument to which it is a party or
by which it is bound (individually, a “Contract” and, collectively, “Contracts”)
or, to the Company’s and each member of the Fasteau Group's knowledge, of any
federal or state judgment, order, writ, decree, statute, rule, regulation or
restriction applicable to the Company or any of its




--------------------------------------------------------------------------------






Subsidiaries, and the Company and each of its Subsidiaries have made all
required filings with, and have otherwise complied, in all material respects,
with, all Laws to which they are subject.
4.14.    Litigation. There is no action, suit, proceeding, or investigation
pending or, to the Company's knowledge and to the knowledge of the Fasteau
Group, threatened as of the date of this Agreement, against the Company, any of
its Subsidiaries or any of the Selling Shareholders that questions the validity
of this Agreement or the Fourth Amended Stockholders' Agreement, or the right of
the Company or any of the Selling Shareholders to enter into this Agreement or
the Fourth Amended Stockholders' Agreement, or to consummate any of the
transactions contemplated hereby or thereby, or that could reasonably be
expected to result in a loss to the Company or any of its Subsidiaries (after
reinsurance) in excess of $2.5 million or that could reasonably be expected to
have, either individually or in the aggregate, any Material Adverse Effect.
Except as specified in the Schedule of Exceptions, neither the Company nor any
of its Subsidiaries is a party to or, to the knowledge of the Company and the
Fasteau Group, named in or subject to any order, writ, injunction, judgment, or
decree of any court, government agency, or instrumentality which could have a
Material Adverse Effect.
4.15.    Information Delivered to Progressive; Knowledge of Certain
Circumstances.
(A)    The written information and materials previously delivered, or to be
delivered, to Progressive by or on behalf of the Company or its Subsidiaries
and/or the Selling Shareholders was, or will be, prepared in good faith by the
Company, such Subsidiary or the Selling Shareholders (as applicable) and,
together with the information set forth herein, does not and will not, to the
Company's knowledge and to the knowledge of each member of the Fasteau Group,
contain any




--------------------------------------------------------------------------------






untrue statement of a material fact, nor to the knowledge of the Company or any
member of the Fasteau Group does it or will it omit to state a material fact
necessary to make the statements herein or therein not misleading.
(B)    Except as set forth in the Schedule of Exceptions, neither the Company
nor any member of the Fasteau Group has received any notice of, or is aware of,
any event or set of facts or circumstances involving or relating to the Company
or any of its Subsidiaries that could reasonably be expected to have or result
in a Material Adverse Effect.
4.16.    Title to Property and Assets. Except (i) as specified in the Schedule
of Exceptions, (ii) for liens for current taxes not yet delinquent, (iii) for
liens imposed by law and incurred in the ordinary course of business for
obligations not past due to laborers, materialmen and the like, (iv) for liens
in respect of pledges or deposits under workers' compensation or state insurance
laws or similar legislation or (v) for minor defects in title, none of which,
individually or in the aggregate, materially interferes with the use of such
property, the Company and its Subsidiaries have good and marketable title to all
of their respective properties and assets free and clear of all Encumbrances.
4.17.    Financial Statements; Internal Controls.
(A)    The Company has delivered to Progressive audited consolidated financial
statements (balance sheet, statement of income, statement of stockholders'
equity and statement of cash flows) of the Company and its Subsidiaries at
December 31, 2013 and for the fiscal year then ended (the “2013 Financial
Statements”). The 2013 Financial Statements have been prepared in accordance
with GAAP applied on a consistent basis throughout the periods indicated. The
2013 Financial Statements fairly and accurately present, in all material
respects, the consolidated financial




--------------------------------------------------------------------------------






condition, operating results and cash flows of the Company and its Subsidiaries
as of December 31, 2013, and for the twelve-month period then ended, and is free
of material errors, misstatements and omissions. Except as set forth in the 2013
Financial Statements and as specified in the Schedule of Exceptions, the Company
and its Subsidiaries have no material liabilities, contingent or otherwise,
other than liabilities incurred in the ordinary course of business subsequent to
December 31, 2013, which, individually and in the aggregate, are not material to
the financial condition or operating results of the Company and its Subsidiaries
taken as a whole. The Company and its Subsidiaries maintain and will continue to
maintain a standard system of accounting established and administered in
accordance with GAAP.
(B)    The Company has delivered to Progressive unaudited consolidated financial
statements (balance sheet, statement of income, statement of stockholders’
equity and statement of cash flows) of the Company and its Subsidiaries at
September 30, 2014 and for the three- and nine-month periods then ended (the
“Third Quarter Financial Statements”). The Third Quarter Financial Statements
have been prepared in accordance with GAAP applied on a basis consistent with
the 2013 Financial Statements. The Third Quarter Financial Statements fairly and
accurately present in all material respects the consolidated financial
condition, operating results and cash flows of the Company and its Subsidiaries
as of September 30, 2014, and for the three- and nine- month periods then ended,
and are free of material errors, misstatements and omissions. Except as set
forth in the Third Quarter Financial Statements and as specified in the Schedule
of Exceptions, the Company and its Subsidiaries had no material liabilities,
contingent or otherwise, other than liabilities incurred in the ordinary course
of business subsequent to September 30, 2014, which, individually and in the
aggregate, are not material to the financial condition or operating results of
the Company and its Subsidiaries taken as a whole.




--------------------------------------------------------------------------------






(C)     The 2014 Financial Statements to be prepared by the Company pursuant to
Section 2.2 (B), when delivered to Progressive, will have been prepared in
accordance with GAAP applied on a consistent basis with the Company's 2013
Annual Statements, and will fairly and accurately present, in all material
respects, the consolidated financial condition, operating results and cash flows
of the Company and its Subsidiaries as of December 31, 2014, and for the
twelve-month period then ended, and will be free of material errors,
misstatements and omissions. Except as set forth in the 2014 Financial
Statements, the Company and its Subsidiaries will have no material liabilities,
contingent or otherwise as of December 31, 2014.
(D)     Since December 31, 2013, there has not been, and from the date hereof
through the Closing Date, there will not be, any contribution or other addition
to the consolidated stockholders' equity of the Company and its Subsidiaries, or
any transaction that has or will have the purpose or effect of increasing the
consolidated stockholders' equity of the Company and its Subsidiaries, other
than income generated by the Company's Subsidiaries in the ordinary course of
their respective property and casualty insurance businesses and recurring income
and realized and unrealized capital gains in the investment portfolios of the
Company and its Subsidiaries.
(E)    Neither the Company nor any of its Subsidiaries is a party to or bound by
any note, bond, debenture or other agreement or instrument that contains any
provision pursuant to which the rights or obligations of the Company or any of
its Subsidiaries, as applicable, thereunder are or can be accelerated or are or
can be in any manner altered as a result of any change in control of the Company
or any such Subsidiary; nor would the acquisition of control of the Company or
any of its Subsidiaries by Progressive or any of its Affiliates constitute a
breach of or default under, or require the payment of any additional license fee
or other sum under, any software license or other agreement or instrument to
which the Company or any of its Subsidiaries is subject or bound.




--------------------------------------------------------------------------------






(F)    The Company and its Subsidiaries maintain a system of internal control
that is effective to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements in accordance
with GAAP or statutory financial principles, as applicable, and in accordance
with a recognized framework of internal control. To the knowledge of the Company
and each member of the Fasteau Group, there are no material weaknesses or
significant deficiencies in such system of internal control. Each of the
Subsidiaries has duly complied with, and is currently in compliance with, the
provisions of the NAIC’s Model Audit Rule and has taken all actions, and has
made all filings with the appropriate state insurance regulatory bodies required
under that Rule.
4.18.    Absence of Certain Changes. Except as specified in the Schedule of
Exceptions, since December 31, 2013, there has not been:
(A)     Any change in the assets, liabilities, financial condition, or operating
results of the Company and its Subsidiaries from that reflected in the 2013
Financial Statements, except changes in the ordinary course of business that
have not had and could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;
(B)     Any damage, destruction or loss, whether or not covered by insurance,
affecting the business, operations, properties, assets, prospects, or financial
condition of the Company and its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect;
(C)     Receipt of any notice that there has been or will be any regulatory or
other governmental investigation, proceeding or adverse action involving the
Company or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, or the revocation,




--------------------------------------------------------------------------------






suspension or material restriction of any significant permit, license or
Certificate of Authority, held by the Company or any of its Subsidiaries;
(D)     Any action, suit or proceeding filed, or to the knowledge of Company or
any member of the Fasteau Group threatened, against the Company or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect;
(E)     Any declaration, setting aside, or payment of any dividend or other
distribution of the Company's assets in respect of any of the Company's capital
stock or other securities, or any direct or indirect redemption, purchase, or
other acquisition of any of such stock or other securities by the Company or any
of its Subsidiaries;
(F)     Any other event, condition or circumstance of any character that has had
or could reasonably be expected to have a Material Adverse Effect;
(G)    The issuance of any Company Stock or other securities of the Company or
any of its Subsidiaries (except for the issuance of shares upon the exercise of
any of the Options disclosed in Exhibit D), or the granting or issuance of any
warrant, option or other right to subscribe for, purchase or otherwise acquire
any shares of the Company Stock or other securities of the Company or any of its
Subsidiaries or any contribution to the capital of the Company or any of its
Subsidiaries; or
(H)    The cancellation, revocation or expiration (without renewal) of any
policy of reinsurance issued to the Company or any of its Subsidiaries or any
threat of such cancellation or revocation, or the repudiation by any reinsurer
of any of its obligations under any such policy of reinsurance.








--------------------------------------------------------------------------------






4.19.    Tax Returns and Payments.
(A)    The Company and its Subsidiaries have timely filed with the appropriate
Government Authorities all tax returns and reports (federal, state, local and
foreign) required by law. All such returns and reports are true and correct in
all material respects and properly reflect the tax liability of the Company or
the Subsidiary, as applicable. All Taxes applicable to the businesses or
operations of the Company and its Subsidiaries or in respect of any of their
assets through September 30, 2014, have been fully paid or reserved or accrued
in the Third Quarter Financial Statements. All Taxes attributable to the
businesses or operations of the Company and its Subsidiaries or in respect of
any of their assets through the First Reference Date will have been paid at that
time or reserved or accrued in the 2014 Financial Statements. None of the
federal, state, local or foreign tax returns of the Company or any of its
Subsidiaries have been examined or audited, or are currently under examination
or audit, by the Internal Revenue Service or other Government Authority.
(B)    Since the date of the Third Quarter Financial Statements, the Company and
its Subsidiaries have made adequate provisions on their books of account for all
Taxes with respect to their respective businesses, properties, assets and
operations for such period. The Company and the Subsidiaries have withheld or
collected from each payment made to each of their respective employees and
independent contractors (if applicable), the amount of all applicable Taxes
(including, but not limited to, federal income taxes and federal unemployment
taxes) required to be withheld or collected therefrom, and have paid the same to
the proper tax receiving officers or authorized depositories.




--------------------------------------------------------------------------------






4.20.    Reinsurance. Except for risks wholly or partially retained by the
applicable ARX Company, as outlined in Exhibit G, all insurance policies written
by the Company and the Subsidiaries at any time, including all policies in
effect on the date of this Agreement, and all policies issued by the Company or
any of its Subsidiaries that have previously terminated or been terminated
(including, without limitation, by cancellation, by nonrenewal, or by declining
to offer or accept renewal) are, with respect to policies in effect on the date
of this Agreement, or have been, with respect to policies that have terminated
or been terminated, reinsured by substantial reinsurers (a) with a current
Financial Strength rating of A- or better by A.M. Best Company or with a current
Financial Strength rating of A- or better by Standard & Poor’s Financial
Services or (b) that have fully collateralized their obligations. Exhibit G
hereto contains a general description of the structure of the reinsurance
programs maintained by the Company and its Subsidiaries (each, an “ARX Company”)
since January 1, 2010, and a list of all Reinsurance Agreements to which any ARX
Company is or has been a party since that date. Exhibit G sets forth, for each
such Reinsurance Agreement, the name of each reinsurer thereunder, the term of
the applicable Reinsurance Agreement, the termination date, if any, of the
Reinsurance Agreement, the nature of the reinsurance provided, the risks
reinsured, the amount or percentage of the risk reinsured (including any
aggregate limits) and the amount or percentage of the risk retained by the
applicable ARX Company and for each Reinsurance Agreement if a reinstatement is
required. All of such Reinsurance Agreements have been duly executed and
delivered, are, with respect to policies in effect on the date of this
Agreement, in full force and effect, and are enforceable against each ARX
Company and reinsurer that is a party thereto or bound thereby, subject to the
Enforceability Exceptions. To the knowledge of the Company and each member of
the Fasteau Group, none of the ARX Companies or any of the reinsurers under any
such Reinsurance Agreement is currently in default under, or in violation




--------------------------------------------------------------------------------






of, any of the provisions of any such Reinsurance Agreement. None of such
reinsurers has denied coverage or repudiated any of its obligations under any
such Reinsurance Agreement or has given the Company or any Subsidiary notice,
orally or in writing, of any alleged default or non-compliance thereunder or of
any proposed termination, lapse, or material modification thereof, and none of
the Reinsurance Agreements may lapse without notice to Company or a Subsidiary.
The Company is not aware of any event, condition, occurrence or circumstance
that could be deemed to be a default or event of default under any such
Reinsurance Agreement, with the giving of notice, lapse of time or otherwise.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PROGRESSIVE
Progressive hereby represents and warrants to the Company and the Selling
Shareholders that:
5.1.    Organization and Standing. Progressive is a corporation duly organized,
validly existing and in good standing under the laws of the State of Ohio, and
has all necessary power and authority to own its property and assets and to
conduct its business as currently conducted.
5.2.    Authorization. Progressive has full power and authority to enter into
this Agreement and the Fourth Amended Stockholders’ Agreement and to perform all
of its obligations hereunder and thereunder. Progressive has taken all action
necessary to authorize its execution and delivery of this Agreement and the
Fourth Amended Stockholders’ Agreement, and the performance by Progressive of
all of its obligations hereunder and thereunder, and this Agreement and the
Fourth Amended Stockholders’ Agreement, when executed and delivered, will
constitute valid and legally




--------------------------------------------------------------------------------






binding obligations of Progressive, enforceable in accordance with their terms,
subject to the Enforceability Exceptions.
5.3.    Absence of Conflict. Neither the execution and delivery of this
Agreement and the Fourth Amended Stockholders’ Agreement by Progressive, nor the
performance by Progressive of any of its obligations hereunder or thereunder,
(i) conflicts with or results in, or will conflict with or result in, a breach
or violation of any article, by-law, regulation, judgment, decree, order, writ,
injunction, statute, rule or regulation applicable to Progressive, or (ii)
conflicts with or constitutes, or will conflict with or constitute, a default
under or a breach or violation of any of the terms of any note, bond, mortgage,
deed, indenture, instrument or agreement to which Progressive is a party or by
which Progressive, or any of its assets or property, is bound.
5.4.    Governmental and Third Party Consents. No consent, approval,
qualification, order or authorization of, or filing with, any Governmental
Authority or other public or private party is required on the part of
Progressive in connection with Progressive’s valid execution, delivery or
performance of this Agreement and the Fourth Amended Stockholders’ Agreement,
except (a) the filing of a premerger notification report, and any related
information, documents or materials, by Progressive under the HSR Act, and (b)
any filings required to be made by Progressive with the Delaware, Florida or
Texas Departments of Insurance or any other regulatory authority which is
charged with regulating or supervising the Company or any of its Subsidiaries in
each jurisdiction in which the Company or any of its Subsidiaries conducts
insurance business or holds a license to conduct such business.




--------------------------------------------------------------------------------






5.5.    Purchase Entirely for Own Account. This Agreement is made in reliance
upon Progressive's representation to the Selling Shareholders, which by
Progressive's execution of this Agreement Progressive hereby confirms, that the
Shares to be purchased by Progressive hereunder will be acquired for investment
for Progressive's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that Progressive has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, Progressive further
represents that Progressive does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person with respect to any of the Shares.
5.6.    Reliance Upon Progressive’s Representations. Progressive understands
that the Shares are not registered under the Securities Act based on an
exemption from registration, and that the Selling Shareholders’ reliance on such
exemption is predicated on Progressive’s representations set forth herein.
5.7.    Receipt of Information. Progressive further represents that Progressive
has had an opportunity to ask questions and receive answers from the Company and
the Selling Shareholders regarding the business, properties, prospects, and
financial condition of the Company and its Subsidiaries. The foregoing, however,
does not limit or modify the representations and warranties of the Company or
the Selling Shareholders in this Agreement or the right of Progressive to rely
thereon.
5.8.    Investment Experience. Progressive represents that it is experienced in
evaluating various kinds of investments and acknowledges that it is able to fend
for itself, can bear the economic




--------------------------------------------------------------------------------






risk of an investment in the Shares, and has such knowledge and experience in
financial and business matters that Progressive is capable of evaluating the
merits and risks of an investment in the Shares.
5.9.    Accredited Investor. Progressive is an “Accredited Investor,” as that
term is defined in Rule 501(a) promulgated by the Securities and Exchange
Commission under the Securities Act.
5.10.    Restricted Securities. Progressive understands that the Shares (and any
shares of Common Stock issued upon any conversion thereof) may not be sold,
transferred or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Shares or an available exemption from
registration under the Securities Act, the Shares must be held indefinitely. In
particular, Progressive is aware that the Shares may not be sold pursuant to
Rule 144 promulgated under the Securities Act unless all of the conditions of
that Rule are met. Among the conditions for use of Rule 144 is the availability
of current information to the public about the Company. Such information is not
now available and the Company has no present plans to make such information
available.
5.11.    Legends. To the extent applicable, each certificate or other document
evidencing any of the Shares shall be endorsed with the following legends:
(A)     The following legend under the Securities Act:
“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED
EXCEPT (i) IN COMPLIANCE WITH THE PROVISIONS OF ANY APPLICABLE STATE SECURITIES
OR ‘BLUE SKY’ LAWS AND (ii) PURSUANT TO AN EFFECTIVE REGISTRATION




--------------------------------------------------------------------------------






UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, QUALIFIES AS AN EXEMPT TRANSACTION UNDER
THE SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.”


(B)     Any legend imposed or required by the Company's Bylaws or applicable
state securities laws or any stockholders’ agreement to which Progressive is a
party.
5.12.    Absence of Certain Litigation. There is no action, suit, proceeding, or
investigation pending or, to the knowledge of Progressive, threatened as of the
date of this Agreement, against Progressive that questions or challenges the
validity of this Agreement or the Fourth Amended Stockholders’ Agreement or the
right of Progressive to enter into this Agreement or the Fourth Amended
Stockholders’ Agreement or to consummate any of the transactions contemplated
hereby or thereby, including its purchase of Shares as herein provided.
5.13.    No Other Agreements. Except as contemplated by this Agreement, the
Third Amended Stockholders’ Agreement or the Fourth Amended Stockholders’
Agreement as of the date hereof, and, except as contemplated by Section 7.5 as
the Closing, Progressive has not entered into any other agreements or
arrangements with any Selling Shareholder or Remaining Stockholder with respect
to the Shares, or other securities of the Company, or the transactions
contemplated by this Agreement.
5.14.    Financial Ability. Progressive has and on the Closing Date will have
sufficient funds available to purchase the Shares on the terms contemplated by
this Agreement, to consummate the




--------------------------------------------------------------------------------






other transactions to be completed at Closing, as contemplated by this
Agreement, and to pay all associated costs and expenses required to be paid by
Progressive pursuant to the terms of this Agreement.
ARTICLE VI
COVENANTS OF THE COMPANY
6.1.    The Company covenants and agrees that prior to the Closing Date:
(A)     No amendment to or change in the Certificate of Incorporation, Bylaws or
Certificate of Designation of the Company, or to or in any of the organizational
documents of any of its Subsidiaries, will be made or initiated without the
prior written consent of Progressive and the Selling Shareholders.
(B)    The Company will not issue or agree to issue any stock or other
securities, or any debt, warrant, option or any other right or instrument that
is exercisable for or convertible into any stock or other securities of the
Company, in connection with a merger, consolidation, acquisition or otherwise
(other than the issuance of shares of Company Stock upon and pursuant to the
exercise of any Options listed on Exhibit D), enter into or effectuate any
transaction that could alter the conversion rate or price of the Series A
Preferred Stock, or declare or pay, or agree to declare or pay, any dividend or
distribution in respect of Company Stock or other securities of the Company, or
repurchase or agree to repurchase any shares of Company Stock or other
securities of the Company.
(C)    The Company and each of its Subsidiaries shall duly observe and comply in
all material respects with all Laws relating to the conduct of their businesses
or to their properties or assets.




--------------------------------------------------------------------------------






(D)    Each of the Company and its Subsidiaries shall maintain in full force and
effect its corporate existence, and use all commercially reasonable efforts to
maintain all franchises, licenses, permits, Certificates of Authority and other
rights, including without limitation all rights in or to use all patents,
processes, technologies, licenses, trademarks, trade names or copyrights owned,
licensed or possessed by the Company or any Subsidiary that is necessary to or
useful in the conduct of its business, and shall use all commercially reasonable
efforts to keep in full force and effect and in good standing all of the
Reinsurance Agreements listed on Exhibit G and to maintain a good business
relationship with each of its reinsurers.
(E)     (i) The Company will, and will cause each of its Subsidiaries to,
conduct its business only in the ordinary course consistent with past practice,
(ii) the Company will not, and the Company will cause each of its Subsidiaries
not to, take any action or enter into any material transaction other than in the
ordinary course of business consistent with past practice, and (iii) the Company
will, and will cause each of its Subsidiaries to use commercially reasonable
efforts to preserve intact its current business organization and reputation,
keep available the services of its current officers and employees, preserve its
relationships with customers, suppliers, government officials, regulatory
authorities and others having business dealings with it, with the objective that
their goodwill and ongoing businesses shall be unimpaired at the Closing Date.
(F)     Without the prior written consent of Progressive and each of the Selling
Shareholders, the Company will not, and will not permit any of its Subsidiaries
to (i) increase in any manner the compensation or fringe benefits of any of its
directors, officers or employees, except for normal increases in the ordinary
course of business consistent with past practice that, in the aggregate, do not
result in a material increase in benefits or compensation expense to the Company
and its Subsidiaries, taken as a whole, (ii) pay or agree to pay any pension,
retirement allowance or other




--------------------------------------------------------------------------------






employee benefit not required or contemplated by any of the existing benefit,
severance, pension or employment plans, agreements or arrangements of the
Company or any of its Subsidiaries, as in effect on the date hereof, to any such
director, officer or employee, whether past or present, that, in the aggregate,
result in a material increase in benefits or compensation expense to the Company
and its Subsidiaries, taken as a whole, (iii) enter into any new or amend any
existing employment agreement with any such director, officer or employee, (iv)
enter into any new or amend any existing severance agreement with any such
director, officer or employee, except for severance agreements in the ordinary
course of business consistent with past practice that in the aggregate do not
and will not result in a material increase in the benefits or compensation
expense to the Company and its Subsidiaries, taken as a whole, or (v) except as
may be required to comply with applicable law, become obligated under any new
pension plan or arrangement, welfare plan or arrangement, multiemployer plan or
arrangement, benefit plan or arrangement, severance plan or arrangement, or
similar plan or arrangement, which was not in existence on the date hereof or a
renewal of any such plan or arrangement that is effective on the date hereof, or
amend, modify or supplement any such plan or arrangement in existence on the
date hereof if such action would have the effect of enhancing or accelerating
any benefits thereunder.
(G)    The Company will not, and will not permit any of its Subsidiaries to,
make any acquisition, by means of merger, consolidation, purchase of a
substantial equity interest in or a substantial portion of the assets of, or
otherwise, of any business or corporation, partnership, association or other
business organization or division thereof.
(H)    Other than borrowings under existing credit facilities or other
borrowings in the ordinary course (but in all cases only in the aggregate at any
time outstanding up to $1,000,000 of additional borrowings after the date
hereof) or borrowings disclosed in the Schedule of Exceptions,




--------------------------------------------------------------------------------






without Progressive’s prior written consent (and, until December 31, 2014, the
prior written consent of the Selling Shareholders) the Company will not, and
will not permit any of its Subsidiaries to, incur any indebtedness for borrowed
money, or guarantee any indebtedness or other obligation or enter into any lease
or other commitment other than in the ordinary course of business consistent
with past practices, or make any loans, advances or capital contributions to, or
investments in, any other Person (other than to any Subsidiary of the
Company).                
(I)    The Company will promptly notify Progressive and each of the Selling
Shareholders if, prior to the Closing Date, any litigation or governmental
investigation is instituted or threatened against the Company or any of its
Subsidiaries (other than ordinary course claim litigation in the ordinary course
of business, but excluding any bad faith or other extra-contractual claims that
the Company views as non-substantive), or any other event occurs, that has had
or could reasonably be expected to have a Material Adverse Effect.
6.2.    Directors’ and Officers’ Insurance. The Company shall (i) maintain in
effect for a period of six (6) years after the Closing Date, if available, the
current policies of directors' and officers' liability insurance maintained by
the Company immediately prior to the Closing Date (provided that the Company may
substitute therefor policies of at least the same coverage and amounts and
containing terms and conditions that are not less advantageous to the directors
and officers of the Company and its Subsidiaries when compared to the insurance
maintained by the Company as of the date hereof), or (ii) obtain as of the
Closing Date "tail" insurance policies with a claims period of six (6) years
from the Closing Date with at least the same coverage and amounts and containing
terms and conditions that are not less advantageous to the directors and
officers of the Company and its Subsidiaries, in each case with respect to
claims arising out of or relating to events which occurred before or at the
Closing Date (including in connection with the transactions




--------------------------------------------------------------------------------






contemplated by this Agreement); provided, however, that in no event will the
Company be required to expend an annual premium for such coverage in excess of
one hundred fifty percent (150%) of the last annual premium paid by the Company
for such insurance prior to the date of this Agreement, which amount is set
forth the Schedule of Exceptions (the "Maximum Premium"). If such insurance
coverage cannot be obtained at an annual premium equal to or less than the
Maximum Premium, the Company will obtain that amount of directors' and officers'
insurance (or "tail" coverage) obtainable for an annual premium equal to the
Maximum Premium.
ARTICLE VII
OTHER AGREEMENTS BETWEEN THE PARTIES
7.1.    Fourth Amended Stockholders’ Agreement. At the Closing, immediately
after and subject to the acquisition by Progressive of all of the Shares of the
Selling Shareholders that are not members of the Fasteau Group, the Company,
Progressive, the Fasteau Group and other Remaining Stockholders will enter into
the Fourth Amended Stockholders' Agreement, substantially in the form of Exhibit
H hereto, which Agreement will be conditioned on and become effective as of the
Closing (or such other date as may be specified therein). Each member of the
Fasteau Group hereby agrees to execute and deliver, or cause to be delivered,
executed counterparts to the Fourth Amended Stockholders' Agreement
contemporaneously with the execution and delivery of this Agreement to be held
by Progressive in escrow pending the execution and delivery of the Fourth
Amended Stockholders’ Agreement at the Closing as contemplated by this
Agreement.










--------------------------------------------------------------------------------






7.2.    Extinguishment of Certain Provisions; Suspension of Certain Rights.
(A)    Effective as of the Closing, Sections 7.1, 7.2, 9.4, 9.5, 9.6 and 9.7 of
the 2012 Purchase Agreement will be extinguished in their entirety and no longer
of any force or effect.
(B)    In addition, and in consideration of the covenants and agreements made
hereunder, Flexpoint and New Capital agree not to exercise the redemption rights
granted to them under Section 4.10 of the Third Amended Stockholders’ Agreement
prior to the date this Agreement is terminated in accordance with its terms. If
this Agreement is terminated, such right shall be fully exercisable in
accordance with the terms of Section 4.10 of said Agreement if Flexpoint or New
Capital, as applicable, is then a shareholder of the Company.
7.3.    Due Diligence.
(A)    From the date hereof and until and through the Closing or termination of
this Agreement, the Company shall (and shall cause each of its Subsidiaries to)
afford to Progressive, including its officers, employees, counsel, accountants
and other authorized representatives (“Progressive Representatives”), reasonable
access, during normal business hours, to all of the Company's and its
Subsidiaries' assets, properties, financial statements, papers, files,
contracts, documents, books and records (including without limitation, the work
papers of independent accountants) and, during such period, shall (and shall
cause each of its Subsidiaries to) furnish promptly to such Progressive
Representatives, upon request, all information concerning its organization,
ownership, business, operations, assets, properties, personnel and affairs as
may reasonably be requested, and access to all of its personnel and
representatives (including its independent accountants), provided that neither
the investigation conducted pursuant to this Section




--------------------------------------------------------------------------------






7.3, nor Progressive's review of the 2014 Financial Statements and Closing
Balance Sheet nor any resulting adjustments made therein, shall affect or be
deemed to modify, compromise or negate any of the representations or warranties
made by the Company or any of the Selling Shareholders under this Agreement.
Notwithstanding the foregoing, the Company shall not be required to provide
access to or to disclose information where such access or disclosure could
jeopardize the attorney-client privilege of the Company or any of its
Subsidiaries or contravene applicable Law, any fiduciary duty or any binding
confidentiality agreement or arrangement existing as of the date hereof.
(B)    Subject to the requirements of law, Progressive will keep confidential,
and will cause the Progressive Representatives to keep confidential, all
information and documents obtained pursuant to this Section 7.3 except as
otherwise consented to by the Company; provided, however, that Progressive shall
not be precluded from making any disclosure which it deems required by law in
connection with the transactions contemplated by this Agreement. If Progressive
is required to disclose any information or documents pursuant to the immediately
preceding sentence, Progressive shall promptly give written notice of such
disclosure that is proposed to be made to the Company so that the parties can
work together to limit the disclosure to the greatest extent possible and, in
the event that Progressive is legally compelled to disclose any information, to
seek a protective order or other appropriate remedy or both. Upon any
termination of this Agreement, Progressive will collect and return to the
Company all documents obtained pursuant to this Section 7.3 or otherwise by it
or any of the Progressive Representatives then in their possession and any
copies thereof.
7.4.    Confirmations and Signatures. From the date hereof and through the 15th
Business Day following the date of this Agreement, the Company shall use its
reasonable best efforts to




--------------------------------------------------------------------------------






obtain, from each current party to the Third Amended and Restated Stockholders’
Agreement other than the Selling Shareholders and the stockholders identified in
Section 8.1(B), (i) confirmation that Section 3.7 of the Third Amended and
Restated Stockholders’ Agreement is not applicable to the transactions
contemplated hereby, and (ii) a signature page to the Fourth Amended and
Restated Stockholders’ Agreement, to be held in escrow as provided by Section
7.1.
7.5.    Additional Sellers. From the date hereof and through the Closing,
Progressive may, but shall not be obligated to, enter into one or more
agreements with stockholders of the Company pursuant to which Progressive would
purchase from such stockholders additional shares of the Company’s capital
stock, not to exceed 5,000 shares of Company Stock at a per share purchase price
equal to the Purchase Price Per Share. The Company and each Selling Shareholder
consent to any such sale by a stockholder and purchase by Progressive for
purposes of, and waive any rights they may have related to such transaction
under, the Third Amended Stockholders’ Agreement.
7.6.    Consideration. Progressive covenants and agrees that, except as
contemplated by Article IX, it will not provide to any Selling Shareholder for
such Selling Shareholder’s Shares or otherwise, pursuant to or in connection
with the transactions contemplated by this Agreement, any consideration
(measured on a per Share basis) in excess of the Purchase Price Per Share.
ARTICLE VIII
WAIVERS AND GOVERNMENTAL APPROVALS
8.1.    Consents and Waivers.
(A) The Company and each of the Selling Shareholders hereby consent to the
Company’s execution of this Agreement and the Fourth Amended Stockholders’
Agreement, and hereby, unless




--------------------------------------------------------------------------------






and until this Agreement has been terminated in accordance with its terms,
irrevocably waive any and all rights that it/he may have to receive notice of
and/or to participate in or pre-empt the sale of Shares to Progressive provided
for hereunder, including (without limitation) any and all rights of first
refusal, rights of first offer, co-sale rights, tag-along rights and/or any and
all other rights that it/he may have that may be triggered by or applicable to
the sale of Shares to Progressive as provided herein, including, without
limitation, any and all such rights that it/he may have or have had under
Article III of the Third Amended Stockholders' Agreement; provided, however,
that if this Agreement is terminated, Flexpoint and New Capital shall not be
deemed to have waived any rights under Section 4.10 of the Third Amended
Stockholders’ Agreement, all of which rights shall continue in accordance with
Section 4.10 of the Third Amended Stockholders’ Agreement.
(B)    Prior to or simultaneously with the execution of this Agreement, the
Company, ARX Executive Holdings, LLLP, PCI, Fasteau Insurance Holding II, LLC,
John F. Auer and Kevin R. Milkey shall execute and deliver to Progressive (i) a
Consent and Waiver of ARX Holding Corp. and Certain Stockholders, waiving any
rights that they may have in connection with the sale of Shares provided for in
this Agreement, and (ii) counterparts to the Fourth Amended and Restated
Stockholders’ Agreement, to be held in escrow as provided in Section 7.1.
8.2.    Filings and Authorizations. Each of the Company and Progressive will
proceed diligently and in good faith and will use their reasonable best efforts
to do, or cause to be done, all things necessary, proper or advisable to, as
promptly as practicable, (a) make, or cause to be made, all such other filings
and submissions as may be required to consummate the transactions contemplated
hereby in accordance with the terms of this Agreement, (b) obtain, or cause to
be obtained, all authorizations, approvals, consents and waivers from all
entities, persons and/or governmental authorities that are necessary to be
obtained in order to consummate such transactions,




--------------------------------------------------------------------------------






as set forth in Section 10.1 of the Schedule of Exceptions, and (c) take, or
cause to be taken, all other actions necessary, proper or advisable in order to
fulfill their respective obligations hereunder.
8.3.    Third Party Consents. Between the date hereof and the Closing Date, the
Company, each of the Selling Shareholders and Progressive shall use their
respective best efforts to obtain at the earliest practicable date, and prior to
the Closing Date, all consents and agreements of third parties necessary for the
performance by the Company, the Selling Shareholders and Progressive of their
respective obligations under this Agreement or the consummation of the
transactions contemplated hereby.
8.4.    HSR Act. Following the execution and delivery of this Agreement, the
Company and Progressive shall prepare, file or supply, or cause to be prepared,
filed or supplied, all notifications, reports, materials and other information
required to be filed or supplied pursuant to the HSR Act in connection with the
transactions contemplated by this Agreement. In addition to and not in
limitation of the foregoing, each of Progressive and the Company will (w) take
promptly all actions necessary to make the filings required of Progressive and
the Company or their Affiliates under the HSR Act, (a) comply at the earliest
practicable date with any request for additional information received by such
party or its Affiliates from the Federal Trade Commission (the “FTC”) or the
Antitrust Division of the Department of Justice (the “Antitrust Division”)
pursuant to the HSR Act, (b) cooperate with the other party in connection with
such party's filings under the HSR Act and in connection with resolving any
investigation or other inquiry concerning the transactions contemplated by this
Agreement commenced by either the FTC or the Antitrust Division or state
attorneys general and (c) request early termination of the waiting period under
the HSR Act.
8.5.    State Insurance Department Approvals. (a) Promptly after execution of
this Agreement, Progressive shall use its reasonable best efforts to prepare,
assemble and file, at its own




--------------------------------------------------------------------------------






cost and expense, with the Florida, Delaware and Texas Departments of Insurance,
and, if required, any other insurance regulatory authority that is charged with
supervising or regulating the insurance businesses of the Company and its
Subsidiaries (as set forth in Section 10.1 of the Schedule of Exceptions),
applications seeking each such Department’s consent to and/or approval of the
transactions provided for herein, including the transfer to Progressive of
control of the Company and its Subsidiaries, or for an exemption from any such
consent or approval requirement. The parties hereto agree to fully cooperate
with each other in the preparation of such applications, the furnishing of all
information, testimony, documents and data required in connection therewith and
in the diligent prosecution of the same.
(b) Subject to Section 8.6, if any such application relating to an authorization
listed in Section 10.1 of the Schedule of Exceptions shall be denied, in whole
or in part, by any such regulatory authority, or if any such regulatory
authority attempts or threatens to prevent the consummation of the transactions
provided for herein, Progressive shall continue to prosecute such application
until either all administrative remedies have been exhausted or the Termination
Date has passed, whichever occurs first. If such application is finally denied,
or if the Closing has not been consummated on or prior to the Termination Date,
Progressive shall promptly notify the Company and the Selling Shareholders of
its election to (i) to the extent legally permissible in light of such denial(s)
or delay(s), and, subject to the Parties’ respective conditions set forth in
Articles X-XII, acquire the Shares and otherwise consummate all of the
transactions provided for in this Agreement, or (ii) declare this Agreement to
be terminated, in which event the terms of Section 13.2 will apply.
8.6.    Best Efforts. Progressive agrees to use commercially reasonable best
efforts to obtain all of the necessary authorizations, consents and/or approvals
described in Sections 8.4 and 8.5 hereof.




--------------------------------------------------------------------------------






ARTICLE IX
TREATMENT OF CERTAIN PAYMENTS OR DISTRIBUTIONS
9.1.    After Flexpoint or New Capital (together, “Investor Stockholders” or
individually, an “Investor Stockholder”) has received cash payments and/or
Marketable Securities for its Shares with respect to which such Investor
Stockholder has obtained an IRR of 35%, then, at the Closing, such Investor
Stockholder shall pay pro rata to the Stockholders specified in Exhibit I
attached hereto, an aggregate amount equal to 10% of the amount of all cash
payments and Marketable Securities received by such Investor Stockholder with
respect to such Shares in excess of those providing such Investor Stockholder
with an IRR of 35% (such aggregate amount, the “Special Payment”); provided,
however, that the Special Payment shall be reduced by, and each Investor
Stockholder shall deduct and retain from the Special Payment, an amount of cash
equal to the product of (i) the maximum aggregate U.S. federal, state and local
capital gain tax rate applicable to any direct or indirect partner in Flexpoint
or New Capital then in effect under the Internal Revenue Code of 1986, as
amended, and any corresponding provision of state or local law (and including an
successor provisions thereto), and (ii) the Special Payment. The Investor
Stockholders will only be required to pay any amounts pursuant to this Section
9.1 to one (1) account or recipient designated in writing by the Company and the
Company shall be responsible for any further payments or distributions to the
Stockholders specified in Exhibit I.
9.2.    “IRR” means, as of any measurement date, with respect to the Investor
Stockholders, the interest rate (compounded annually) which, when used as the
discount rate to calculate the net present value as of December 15, 2006 of the
sum of (i) the aggregate amount of all cash Distributions, excluding all
Adjusted Tax Distributions (as defined in the SHH LLC Agreement),




--------------------------------------------------------------------------------






made to the Investor Stockholders on or prior to such measurement date with
respect to their Shares and their Class A membership units in SHH (collectively,
“Investor Distributions”), (ii) the aggregate cash proceeds (that have not been
included in Investor Distributions) received by the Investor Stockholders in the
sale of their Shares (collectively, “Equity Proceeds”), (iii) the aggregate
amount of all Capital Contributions made by the Investor Stockholders on or
prior to such measurement date with respect to their Shares and Class A
membership units in SHH (collectively, “Investor Contributions”), and (iv) the
Fair Market Value of any Marketable Securities received by the Investor
Stockholders in the sale of their Shares (collectively, “Marketable Securities
Proceeds”), causes such net present value to equal zero. For purposes of the net
present value calculation, (A) Investor Distributions, Equity Proceeds and
Marketable Securities Proceeds shall be positive numbers, (B) the Investor
Contributions shall be negative numbers and (C) all Investor Distributions,
Equity Proceeds, Marketable Securities Proceeds and Investor Contributions shall
be deemed to have been made on the date when actually paid or received.
9.3.    The “Fair Market Value” of any assets to be valued under this Agreement
shall be determined in accordance with this Section 9.3. The Fair Market Value
of any asset constituting cash or cash equivalents shall be equal to the amount
of such cash or cash equivalents. The Fair Market Value of any asset
constituting Marketable Securities shall be the average, over a period of 21
days consisting of the date of valuation and the 20 consecutive business days
prior to that date, of the average of the closing prices of the sales of such
securities on the primary securities exchange on which such securities may be at
that time be listed, or, if there have been no sales on such exchange on any
day, the average of the highest bid and lowest asked prices on such exchanges at
the end of such day, or, if on any day such securities are not so listed, the
average of the representative bid and asked prices quoted in the Nasdaq System
as of 4:00 P.M., New York time, or, if on any day




--------------------------------------------------------------------------------






such securities are not quoted in the Nasdaq System, the average of the highest
bid and lowest asked prices on such day in the domestic over-the-counter market
as reported by the National Quotation Bureau Incorporated, or any similar
successor organization; provided that if such determination is made within 20
days of an initial public offering, the Fair Market Value of such publicly
traded securities shall be the price at which such securities were sold to the
public pursuant to such initial public offering.
9.4.    In the case of any conflict or inconsistency between this Article IX and
Section 4.9 of the Third Amended Stockholders’ Agreement with respect to the
matters covered hereby (including as to the interpretation or enforceability of
such provisions), the terms of the Third Amended Stockholders’ Agreement shall
prevail and govern such matters; provided that the terms of this Article IX
shall apply notwithstanding any termination of the Third Amended Stockholders’
Agreement. The Parties may, by mutual written agreement, arrange for any amounts
required to be paid pursuant to Section 9.1 to be settled through the adjustment
of the amounts payable by Progressive at the Closing pursuant to Article II
rather than through the payment mechanics set forth in Section 9.1; provided
that in no event will any such arrangement alter to increase the aggregate
amount Progressive is required to pay to all Selling Shareholders hereunder.
ARTICLE X


CONDITIONS TO EACH PARTY'S OBLIGATION TO EFFECT
THE PURCHASE OR SALE OF THE SHARES


The obligations of the Parties under this Agreement are subject to the
fulfillment or written waiver on or before the Closing Date of each of the
following conditions:




--------------------------------------------------------------------------------






10.1.    Any applicable waiting period under the HSR Act shall have expired or
been terminated and all other governmental, regulatory and administrative
consents and approvals (including without limitation, those described at Article
VIII) required for the consummation of the transactions contemplated hereby, the
sale to and retention by Progressive of the Shares, the acquisition by
Progressive of majority control of the Company and its Subsidiaries that are set
forth in Section 10.1 of the Schedule of Exceptions shall have been obtained,
and the parties shall have complied with all related notice, declaration, filing
and other governmental or regulatory requirements.
10.2.    No claim, investigation, proceeding or litigation, either
administrative or judicial, shall be initiated or pending against Progressive,
the Company or any of its Subsidiaries or any of the Selling Shareholders (a)
for the purpose of enjoining, delaying or preventing the consummation of the
transactions contemplated by this Agreement, (b) which alleges that this
Agreement, or the consummation of the transactions contemplated hereby, is
improper or illegal or (c) which, if decided adversely, would prevent
Progressive from purchasing or retaining the Shares, or acquiring and owning a
controlling interest in each of the Company and its Subsidiaries.
10.3.    There shall be no effective injunction, writ, preliminary restraining
order or any order of any nature issued by a court of competent jurisdiction or
other Governmental Authority that restrains, enjoins or otherwise prohibits
consummation of the transactions contemplated hereby.
10.4.    The Purchase Price Per Share shall have been determined pursuant to the
procedures set forth in Section 2.2 hereof.
ARTICLE XI
CONDITIONS TO PROGRESSIVE’S OBLIGATIONS AT CLOSING




--------------------------------------------------------------------------------






The obligations of Progressive under this Agreement with respect to the
acquisition of Shares of any Selling Shareholder are subject to the fulfillment
on or before the Closing of each of the following conditions:
11.1.    Representations and Warranties. Each of the representations and
warranties of the Company or such Selling Shareholder that is set forth in
Section 3.4, 3.5, 4.3, 4.5, 4.12, 4.18(H), 4.19 or 4.20 shall be true and
correct on and as of the Closing Date with the same effect as though such
representations and warranties have been made on and as of the Closing Date,
except where the failure to be so true and correct would not, individually or in
the aggregate, reasonably be expected to be materially adverse to the business,
operations, results of operations, prospects (as currently contemplated by the
Company’s business plan), financial condition, properties or assets (relative to
liabilities) of the Company and its Subsidiaries, taken as a whole, or to the
ability of such Selling Shareholder to consummate the transactions contemplated
to be consummated by such Selling Shareholder under this Agreement.  Each of the
other representations and warranties of the Company and/or such Selling
Shareholder set forth in this Agreement shall be true and correct on and as of
the Closing Date with the same effect as though such representations and
warranties have been made on and as of the Closing Date.
11.2.    Performance. The Company and such Selling Shareholders shall have
performed and complied, in all material respects, with all agreements,
covenants, obligations and conditions contained in this Agreement that are
required to be performed or complied with by them on or before the Closing and
each of the Selling Shareholders will be ready, willing and able to deliver to
Progressive stock certificates for the Shares being sold by such Selling
Shareholder and all other documents required to be delivered at Closing by such
Selling Shareholder.




--------------------------------------------------------------------------------






11.3.    Certificates. Each of the Company and such Selling Shareholder shall
have delivered to Progressive a certificate, dated the Closing Date, certifying
that each of the applicable conditions set forth in Sections 11.1 and 11.2 have
been satisfied with respect to the Company or such Selling Shareholder, as
applicable.
11.4.    Preservation of Licenses and Business. There shall not have been any
surrender, revocation, material restriction, material adverse modification,
suspension or cancellation of any of the significant insurance licenses or
authorities held by the Company or any of its Subsidiaries as of the date of
this Agreement, except that the Company may, in the ordinary course of business,
voluntarily restrict or modify a license or authority provided the modification
or restriction will not result in a material adverse change in the financial
condition, results of operations, businesses or prospects (as set forth in the
Company’s current business plan) of the Company and its Subsidiaries from
September 30, 2014, and is otherwise not significant to the Company and its
Subsidiaries. 
11.5.    No Material Adverse Effect. Since the date hereof, there has not been a
Material Adverse Effect.
11.6.    Legal Opinions. The Company and each of the Selling Shareholders shall
have furnished to Progressive written opinions of its or his legal counsel,
dated as of the Closing Date, addressing the matters referred to in Section
2.3(C)(iv) and (v), as applicable, addressed to Progressive and in the forms
specified in Sections 2.3(C)(iv) and (v), as applicable.
11.7.    Third Party Consents. In each instance in which both (i) consent to the
sale, and the transfer of title and ownership, of the Shares to Progressive, as
herein provided, is required from any third party under any agreement,
commitment or understanding to which any Selling




--------------------------------------------------------------------------------






Shareholder or the Company or any of its Subsidiaries is subject or bound, and
(ii) the failure to obtain such consent prior to the Closing would have a
material adverse effect on the ability of such Selling Shareholder to sell its
or his Shares to Progressive as contemplated hereunder or a material adverse
effect on the business, operations or financial condition of the Company and its
Subsidiaries taken as a whole, such Selling Shareholder and/or the Company or
such Subsidiary (as applicable) shall have secured the written consent of such
third party to such sale and transfer.
11.8.    Fourth Amended and Restated Stockholders' Agreement. The Company, each
of the Remaining Stockholders and all individuals or entities who will hold
immediately after the Closing any shares of Company Stock or any options,
warrants or other rights to purchase any shares of Company Stock shall have
executed and delivered, at or prior to the time of Closing, the Fourth Amended
Stockholders' Agreement, provided that this condition will be deemed to have
been satisfied even if holders of no more than 4,000 Shares of Company Stock
(not including any Selling Shareholders), in the aggregate, on a fully converted
basis, have not executed and delivered the Fourth Amended Stockholders’
Agreement at the time of Closing.
11.9.    Release of Encumbrance. All Encumbrances on Shares (including any
pledge thereof) owned by and to be conveyed by Fasteau Holding, including those
described on the Schedule of Exceptions, shall be released at the time of
Closing, and all documents relating to such release shall be acceptable to
Progressive, in its reasonable judgment.




--------------------------------------------------------------------------------






ARTICLE XII


CONDITIONS TO THE COMPANY’S AND SELLING
SHAREHOLDERS’ OBLIGATIONS AT CLOSING


The obligations of the Company and the Selling Shareholders under this Agreement
are subject to the fulfillment or written waiver on or before the Closing of
each of the following conditions:
12.1.    Representations and Warranties. The representations and warranties of
Progressive contained in this Agreement shall be true and correct as of the date
hereof and on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date.
12.2.    Performance. Progressive shall have performed and complied, in all
material respects, with all agreements, covenants, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by it on or before the Closing.
12.3.    Certificate. Progressive shall have delivered to the Company and the
Selling Shareholders a certificate, dated the Closing Date, certifying that each
of the conditions set forth in this Article XII has been satisfied.
12.4.    Certain Provisions. The obligations of the Selling Shareholders under
this Agreement are further subject to the fulfillment or written waiver on or
before the Closing of each of the following conditions: (a) the representations
and warranties of the Company that are set forth in Section 4.6 shall be true
and correct in all respects on and as of the Closing Date with the same effect
as though such representations and warranties had been made on and as of the
Closing Date,




--------------------------------------------------------------------------------






except for changes resulting from the exercise of Options existing as of the
date of this Agreement; and (b) the Company shall have performed and complied in
all material respects with its covenants and agreements set forth in paragraphs
(A), (B) and (H) of Section 6.1.
ARTICLE XIII
TERMINATION
13.1.    This Agreement may be terminated at any time prior to Closing under any
of the following circumstances:
(A)     This Agreement may be terminated by written instrument duly executed by
all of the parties hereto.
(B)     This Agreement may be terminated in its entirety by Progressive, at its
option, if it is not in material breach of any provisions of this Agreement and
any of the Selling Shareholders shall fail to tender its/his Shares at Closing
in violation of the terms of this Agreement, or if the Company or any of the
Selling Shareholders shall fail to observe or perform, in any material respect,
any of its/his other covenants or agreements hereunder, or if any representation
or warranty made by the Company or any of the Selling Shareholders shall be
false or inaccurate in any material respect, and such failure, falsehood or
inaccuracy would give rise to the failure of any of the conditions specified in
Article X or Article XI and continues for twenty (20) or more days after its/his
receipt of written notice thereof.
(C)     This Agreement may be terminated by the Company or any Selling
Shareholder with respect to itself, if such Party is not in material breach of
any of the provisions of this Agreement and Progressive shall fail to observe or
perform, in any material respect, any of its covenants or agreements hereunder,
or if Progressive shall breach, in any material respect, any representation or




--------------------------------------------------------------------------------






warranty made by Progressive hereunder, and such failure or breach would give
rise to the failure of any of the conditions specified in Section XII and
continues for twenty (20) or more days after its receipt of written notice
thereof.
(D)     This Agreement may be terminated by Progressive, upon written notice to
the Company and the Selling Shareholders, if the consolidated stockholders’
equity of the Company and its Subsidiaries as of December 31, 2014, as reflected
in the 2014 Financial Statements delivered to Progressive pursuant to
Section 2.2(C), has been overstated by five percent (5%) or more as compared to
the consolidated stockholders’ equity of the Company and its Subsidiaries as of
December 31, 2014, as set forth in the 2014 Financial Statements, as such 2014
Financial Statements may be adjusted in accordance with Sections 2.2(D)-(F);
provided that Progressive shall not be entitled to terminate this Agreement
pursuant to this Section 13.1(D) if it fails to raise any objection to the
calculation of the consolidated stockholders’ equity of the Company and its
Subsidiaries as of December 31, 2014 during the ten (10) Business Day period
referred to in Section 2.2(D).
(E)    This Agreement may be terminated by Progressive if the Selling
Shareholders, in the aggregate, fail to tender to Progressive, at the Closing, a
sufficient number of Shares to give Progressive, together with Shares currently
held by Progressive or any of its Affiliates, an ownership interest of at least
55% of the Company’s equity interests, determined on a Fully Diluted Basis.
(F)     This Agreement may be terminated with respect to any Party upon written
notice delivered by such Party to the other Parties if the Closing does not
occur on or before July 1, 2015 or such other date as the parties hereto may
designate (the “Termination Date”); provided that (i) if, on or prior to such
date, any Party brings any legal action in accordance with Section 14.17 to
enforce specifically the terms or provisions of this Agreement by any other
Party, the Termination Date shall automatically be extended for a period of up
to six (6) months during which such action




--------------------------------------------------------------------------------






is pending, and (ii) if as of the Termination Date any Objection Notice has been
delivered with respect to the 2014 Financial Statements pursuant to Section
2.2(D), then no Party may terminate this Agreement pursuant to this Section
13.1(F) prior to the third Business Day of the calendar month following the
month in which the review and dispute resolution process contemplated by
Sections 2.2(D)-(F) has been fully and finally completed.
(G)    Progressive shall have the right to terminate this Agreement if, during
the course of its due diligence review provided for under Section 7.3 hereof,
Progressive has identified or discovered any event, circumstance or condition
that, in its reasonable judgment, could reasonably be expected to have a
Material Adverse Effect, or that is reasonably likely to materially and
adversely affect the future income, cash flow or prospects (as contemplated by
the Company’s current business plan) of the Company and its Subsidiaries, taken
as a whole, or evidence of significant financial or accounting irregularities
(“Adverse Condition”). Some examples (non-exclusive) of an Adverse Condition
include: significant unrecorded or potential liabilities, material financial
accounting errors that cannot be reconciled, evidence of fraud and loss of
significant reinsurance coverage (without obtaining equivalent replacement
coverage) or producer relationships. The right under this Section 13.1(G) shall
be deemed to have been waived if Progressive does not notify the Company and the
Selling Shareholders, in writing, within fifteen (15) Business Days after the
date of this Agreement, that it elects to terminate this Agreement due to the
existence of an Adverse Condition.
(H)    This Agreement may be terminated by Progressive, upon written notice to
the Company and the Selling Shareholders, if the Company does not obtain the
executed documents described in Section 7.4 (subject to the proviso set forth in
Section 11.8) by the end of the timeframe stated in such Section.




--------------------------------------------------------------------------------






13.2.    Effect of Termination. In the event of termination of this Agreement as
provided in Section 13.1, this Agreement shall forthwith become void and there
shall be no liability on the part of any Party hereto except that (a) Section
7.3(B), this Section 13.2 and Article XIV shall survive any termination, and (b)
nothing herein shall relieve any Party from liability for any willful and
material default under or breach of this Agreement. For purposes hereof,
“willful and material default under or breach” means a material default under or
breach of this Agreement by a Party as a result of an action or failure to act
by such Party that such Party knew, or reasonably should have known, would
result in a breach of this Agreement.
ARTICLE XIV
MISCELLANEOUS
14.1.    No Additional Representations. None of the parties to this Agreement
shall be deemed to have made any representation or warranty with respect to the
subject matter hereof, other than those expressly made by such party in, or in
certifications delivered pursuant to the terms of, this Agreement or in the
Exhibits or disclosure schedules hereto.
14.2.    Survival of Warranties and Representations; Limitations.
(A)    All of the warranties, representations, covenants and agreements of each
of the respective parties contained in or made pursuant to this Agreement shall
be deemed renewed by such party on the Closing Date, as if again made at and as
of such time, and shall survive the execution and delivery of this Agreement and
the Closing for a period of three (3) years, except for the following:
(i)    The representations and warranties set forth in Sections 3.1, 3.2, 3.3,
3.4, 3.5, 3.7(a), 4.1, 4.2, 4.3, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 5.1, 5.2, 5.3
and 5.4 shall have no expiration;




--------------------------------------------------------------------------------






(ii)    The representations and warranties set forth in Section 4.19 shall
expire upon the expiration of the applicable statute of limitations; and
(iii)    The covenants and agreements set forth in this Article XIV shall have
no expiration, except as expressly set forth therein.
(B)    The representations and warranties made by each member of the Fasteau
Group in Article IV are made to the best knowledge of each member of the Fasteau
Group, which can be established by evidence that such member has made a
reasonable inquiry of the President, Executive Vice President, Vice
President-Finance and Accounting and Vice President-General Counsel of the
Company, and has received a written response that is supportive with the
applicable representations or warranties made.
(C)    For those representations and warranties made by each Selling Shareholder
in this Agreement for which actual or best knowledge is required, actual or best
knowledge shall mean the individual is actually aware of the fact or matter or
reasonably should be aware of such fact or matter given its/his position (or the
position of any of its officers, partners, members or controlling shareholders)
with the Company.
(D)    Notwithstanding anything provided herein to the contrary, the liability
of each Selling Shareholder for a breach or violation of any of the
representations or warranties made herein shall not exceed the aggregate sale
proceeds of the Shares conveyed by such Selling Shareholder to Progressive
hereunder, provided that for liability purposes, Fasteau and the other members
of the Fasteau Group shall be considered to be a single entity. Except as
expressly provided in this Section 14.2(D) and Section 14.2(E) with respect to
members of the Fasteau Group, no Selling Shareholder shall be responsible for or
have any liability for the breach of any representation, warranty or covenant
made by any other Party, including the Company.




--------------------------------------------------------------------------------






(E)    None of the Company or the Selling Shareholders shall have any liability
with respect to any representation or warranty in this Agreement unless
Progressive gives written notice to the Company and the Selling Shareholders of
the particular claim, describing such claim in reasonable detail, no later than
thirty (30) days after expiration of the applicable surviving period, as
specified in Section 14.2. Notwithstanding the foregoing, the members of the
Fasteau Group shall be deemed to be and shall be treated as a single entity.
(F) Notwithstanding anything to the contrary in this Agreement, no member of the
Fasteau Group shall be responsible for, or have any liability for, the breach of
any representation, warranty or covenant by any other Selling Shareholder who is
not a member of the Fasteau Group.
14.3.    Liability of Selling Shareholders. Except as expressly provided in
Sections 14.2(D) and (E) with respect to members of the Fasteau Group, the
liabilities of the Selling Shareholders hereunder are several (not joint and
several), and each Selling Shareholder shall only be responsible for obligations
that relate solely to that Selling Shareholder and the Shares that such Selling
Shareholder is to convey hereunder.
14.4.    Limitation of Damages. In no event shall any of the parties hereto, or
any of their respective officers, directors, members, partners, employees,
agents or representatives, be liable for any consequential, incidental,
indirect, remote, speculative, exemplary, special or punitive damages (such as
treble damages), or damages arising out of lost profits or loss of revenue, in
each case arising out of any breach or violation of any representation,
warranty, covenant or agreement set forth in this Agreement or with respect to
any other obligation or liability arising out of this Agreement.




--------------------------------------------------------------------------------






14.5.    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and permitted assigns of each of the parties
thereto. Nothing in this Agreement, express or implied, is intended to confer
upon any person or entity other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement. Neither this Agreement, nor
any of the rights or obligations of any of the parties hereunder, may be
assigned without the prior written consent of all of the other parties hereto;
provided, however, that, without such consent, Progressive may assign any of its
rights or obligations hereunder, and ownership of the Shares, to any direct or
indirect wholly owned subsidiary of Progressive; provided, further, that no such
assignment shall relieve Progressive of its obligations hereunder.
14.6.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. In addition to original
signatures, signatures may be in the form of facsimile or a .pdf, each of which
shall be valid and fully effective for all purposes.
14.7.    Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
14.8.    Expenses. Except as otherwise expressly provided herein, each of the
parties hereto shall be responsible for all costs and expenses (including,
without limitation, all legal, accounting and consulting fees and all tax
liabilities) incurred at its/his/her initiative or to which it/he/she may




--------------------------------------------------------------------------------






be subject in connection with preparation, negotiation and execution of this
Agreement and/or in preparation for the transactions contemplated hereby.
14.9.    Public Disclosure. No press release or similar public announcement or
communication will be made concerning the existence, execution, delivery or
performance of this Agreement unless the timing, content and method of such
disclosure has been previously approved by both Progressive and the Company;
provided that, without any such prior approval, each of Progressive and XL or
any of their respective Affiliates may make any such disclosures in one or more
news release or filings under the Securities Exchange Act of 1934, as amended,
as it believes to be required by law or otherwise advisable; provided, further,
that none of the Parties shall be required to consult with the others prior to
(1) making any communications substantially similar to communications previously
issued after consultation with such other Parties, or (1) in the case of a
Selling Shareholder, disclosing such information on a confidential basis to its
limited partners and members, if applicable.
14.10.    Notice. Any notice or other communication required or permitted to be
given hereunder shall be hand-delivered, sent by facsimile, electronic mail or
overnight courier or mailed by certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:    
(a)    If to the Company:
Angel D. Bostick, General Counsel    
ARX Holding Corp.
1 ASI Way
St. Petersburg, FL 33702
Fax: (727) 374-0466
Email: abostick@asicorp.org


(b)    If to Progressive :
Charles E. Jarrett, Chief Legal Officer
The Progressive Corporation




--------------------------------------------------------------------------------






6300 Wilson Mills Road
Mayfield Village, Ohio 44143
Fax: (440) 395-3678
Email: chuck_jarrett@progressive.com


(c)    If to XL Re Ltd.:
XL Re Ltd.
1 Bermudiana Road
Hamilton HM EX Bermuda
Attn: Derrick Irby, Executive Vice President

                 H. Matthew Crusey, SVP and Assistant General Counsel
Fax: (441) 296-9936
Email: matthew.crusey@xlgroup.com


with a copy (which shall not constitute notice) to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attn: Rajab S. Abbassi

Fax: (212) 728-8111
Email: rabbassi@willkie.com


(d)    If to Fasteau Insurance Holding, LLC:
Fasteau Insurance Holding, LLC
c/o Marc Fasteau
77 Seekonk Cross Road
Great Barrington, MA 01230-1565
marc.fasteau@fulcrum-llc.com and
fasteaumarc@gmail.com


(e)    If to Marc Fasteau, individually, or Marc Fasteau, as Trustee of the
Alexis Fasteau 2008 Irrevocable Trust:
Mr. Marc Fasteau
77 Seekonk Cross Road
Great Barrington, MA 01230-1565
marc.fasteau@fulcrum-llc.com and
fasteaumarc@gmail.com
    
(f)    If to Marc Fasteau, as Trustee of the Marc Fasteau 2012 Irrevocable
Trust:
Mr. Marc Fasteau
77 Seekonk Cross Road
Great Barrington, MA 01230-1565
marc.fasteau@fulcrum-llc.com and




--------------------------------------------------------------------------------






fasteaumarc@gmail.com


In the case of clauses (d) – (f), with a copy to (which shall not constitute
notice):
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Attn:     John A. Marzulli, Jr.
                        David Connolly

                    Fax:     (646) 848-8590
                         (646) 848-4274
Email: jmarzulli@shearman.com
david.connolly@shearman.com




(g)    If to Flexpoint Fund, L.P.
Flexpoint Fund, L.P.
676 N. Michigan Avenue, Suite 3300
Chicago, IL 60611
Attn: Christopher J. Ackerman
Fax: (312) 327-4525
Email: cackerman@flexpointford.com


with a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL  60654

Attn:  Sanford E. Perl, P.C.

           Mark A. Fennell, P.C.

Fax:  (312) 862-2200
Email: sanford.perl@kirkland.com
mfennell@kirkland.com


(h)    If to New Capital Partners Private Equity Fund, L.P.:
New Capital Partners Private Equity Fund, L.P.
2101 Highland Ave. South
Suite 700
Birmingham, AL 35205
Attn: James B. Little, III




--------------------------------------------------------------------------------






Fax: (205) 939-8402
Email: jlittle@newcapitalpartners.com


with a copy (which shall not constitute notice) to:
Maynard, Cooper & Gale, P.C.

1901 Sixth Avenue North

2400 Regions/Harbert Plaza

Birmingham, AL 35203

Attn: Gregory S. Curran

Fax: (205) 254-1999


(i)    If to Stewart Insurance Holdings, LLLP:
Stewart Insurance Holdings, LLLP
c/o Gregory E. Stewart
1 ASI Way
St. Petersburg, FL 33702
Fax: (727) 374-0466
Email: gstewart.pro@gmail.com


(j)    If to Gregory E. Stewart:
Gregory E. Stewart            
1 ASI Way
St. Petersburg, FL 33702
Fax: (727) 374-0466
Email: gstewart.pro@gmail.com


or such other address as shall be furnished in writing by such Party. Notices or
other communications shall be deemed given: (i) when sent by electronic mail;
(ii) one (1) Business Day after being sent by overnight courier, (iii) three (3)
Business Days after being sent by certified, registered, or United States Post
Office priority mail; and (iv) when received, for all other methods; provided,
however, that any notice or communication changing any of the addresses set
forth above shall be effective and deemed given only upon its receipt.




--------------------------------------------------------------------------------






14.11.    Entire Agreement. This Agreement, together with the Exhibits and
Schedule of Exceptions attached hereto, constitute and include the complete
understanding and agreement between the parties hereto in relation to the
subject matter hereof. All prior representations, covenants, undertakings and
agreements between any of the parties hereto are of no further force or effect.
14.12.    Rights and Remedies. No right or remedy conferred upon or reserved to
any party by this Agreement shall exclude any other right or remedy, but each
such right or remedy shall be cumulative and shall be in addition to every other
right or remedy hereunder or available at law or in equity.
14.13.    Amendment. Once executed by all of the parties hereto, this Agreement
may not be amended or terminated orally, but only by an instrument in writing
duly executed by all of the parties hereto.
14.14.    Interpretation and Construction. This Agreement shall in all respects
be interpreted, construed and governed by and in accordance with the laws of the
State of Delaware. In the event that any provision of this Agreement shall
finally be determined to be unlawful, such provision shall be deemed to be
severed from this Agreement, but every other provision of this Agreement shall
remain in full force and effect.
14.15.    Jurisdiction. The Parties agree that all actions arising out of or
relating to this Agreement shall be brought in the United States District Court
for the District of Delaware or the Delaware Court of Chancery. Consistent with
the preceding sentence, the Parties hereby (a) submit to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
for




--------------------------------------------------------------------------------






the purpose of any action arising out of or relating to this Agreement brought
by any Party hereto and (b) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above named courts, that its
property is exempt or immune from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above named courts.
14.16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
14.17. Specific Performance. The Parties hereto acknowledge and agree that the
Parties would be irreparably damaged if any of the provisions of this Agreement
are not performed in accordance with their specific terms or are otherwise
breached and that any non-performance or breach of this Agreement by any Party
hereto could not be adequately compensated by monetary damages alone and that
the Parties hereto would not have any adequate remedy at Law. Accordingly, in
addition to any other right or remedy to which a Party may be entitled, at Law
or in equity (including monetary damages), such Party shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement without posting
any bond or other undertaking.
[Signatures on following pages]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereunder have executed and delivered this
Agreement in any number of counterparts, each of which fully executed
counterparts shall be deemed an original for all purposes.
THE PROGRESSIVE CORPORATION


By:/s/Glenn M. Renwick         
    Name: Glenn M. Renwick
    Title: President









--------------------------------------------------------------------------------








ARX HOLDING CORP.


By:/s/John F. Auer            
Name: John F. Auer
Title: President & CEO




--------------------------------------------------------------------------------








SELLING SHAREHOLDERS:






XL RE LTD.


By:/s/Charles Cooper            
    Name: Charles Cooper
    Title: President and CUO









--------------------------------------------------------------------------------










/s/ Marc Fasteau
MARC FASTEAU





FASTEAU INSURANCE HOLDING, LLC


By:    /s/ Marc Fasteau            
Name Marc Fasteau
Title Managing Member




MARC FASTEAU, AS TRUSTEE OF THE
ALEXIS FASTEAU 2008 IRREVOCABLE TRUST


By:/s/Marc Fasteau                
Marc Fasteau, Trustee


MARC FASTEAU, AS TRUSTEE OF THE
MARC FASTEAU 2012 IRREVOCABLE TRUST


By:/s/Marc Fasteau                
Marc Fasteau, Trustee










--------------------------------------------------------------------------------








STEWART INSURANCE HOLDINGS, LLLP


By:/s/Gregory Stewart        
Name Gregory Stewart
Title General Partner




/s/Gregory E. Stewart            
GREGORY E. STEWART




--------------------------------------------------------------------------------










FLEXPOINT FUND, L.P.
By: Flexpoint Management, L.P.
Its: General Partner


By: Flexpoint Ultimate Management, LLC
Its: General Partner


By:/s/Donald Edwards            
Name: Donald Edwards
Title: Manager








--------------------------------------------------------------------------------










NEW CAPITAL PARTNERS PRIVATE
EQUITY FUND, L.P.
By:    New Capital Partners, LLC
Its:    General Partner


By:/s/James B. Little, III            
Name James B. Little, III
Title Managing Member


